Exhibit 10.1
 
Execution version
Stock Purchase Agreement
By and Among
Mercantile Bancorp, Inc.
and
United Community Bancorp, Inc.
for
all of the outstanding capital stock of
Brown County State Bank
and
Marine Bank & Trust
November 22, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Article I
  DEFINITIONS     1  
 
           
1.01
  Certain Definitions     1  
1.02
  Additional Definitions     3  
1.03
  Rules of Construction     8  
 
           
Article II
  PURCHASE AND SALE OF BANK SHARES     9  
 
           
2.01
  Purchase and Sale of Bank Shares     9  
2.02
  Closing     9  
2.03
  Purchase Price     9  
2.04
  Payment of Estimated Purchase Price     10  
2.05
  Purchase Price Adjustment     10  
2.06
  Disputes Concerning Purchase Price Adjustment     10  
 
           
Article III
  REPRESENTATIONS AND WARRANTIES REGARDING THE BANKS     11  
 
           
3.01
  Corporate Existence and Power     11  
3.02
  Governmental Authorization and Consents     11  
3.03
  Non-contravention     11  
3.04
  Capitalization     12  
3.05
  Subsidiaries     12  
3.06
  Title to Tangible Personal Properties; Absence of Liens     12  
3.07
  Financial Statements; Related Information     13  
3.08
  Absence of Certain Changes     14  
3.09
  Related Party Transactions     15  
3.10
  Material Contracts     15  
3.11
  No Undisclosed Material Liabilities     17  
3.12
  Litigation     17  
3.13
  Compliance with Laws and Court Orders     17  
3.14
  Licenses and Permits     17  
3.15
  Proprietary Rights     18  
3.16
  Taxes     18  
3.17
  Real Property     19  
3.18
  Environmental Matters     20  
3.19
  Insurance Coverage     21  
3.20
  Employee Benefit Plans     22  
3.21
  Employees     23  
3.22
  Labor Matters     24  
3.23
  Books and Records     24  
3.24
  Finders’ Fees     24  
3.25
  Bank Accounts and Powers of Attorney     24  
3.26
  Loans     25  
3.27
  Deposits     26  
3.28
  Allowance for Loan and Lease Losses     26  
3.29
  Seller Regulatory Reports     26  
3.30
  Regulatory Investigations     27  
3.31
  ADA Compliance     27  
3.32
  Fiduciary Accounts     27  
3.33
  Exclusivity of Representations     27  

 



--------------------------------------------------------------------------------



 



             
Article IV
  REPRESENTATIONS AND WARRANTIES REGARDING SELLER     27  
 
           
4.01
  Valid Title     28  
4.02
  Authorization; Binding Effect     28  
4.03
  Governmental Authorization     28  
4.04
  Non-contravention     28  
4.05
  No Prohibition     28  
 
           
Article V
  REPRESENTATIONS AND WARRANTIES OF BUYER     29  
 
           
5.01
  Corporate Existence and Power     29  
5.02
  Authorization; Binding Effect     29  
5.03
  Governmental Authorization     29  
5.04
  Non-contravention     29  
5.05
  Securities Act     30  
5.06
  Finders’ Fees     30  
5.07
  Financing     30  
5.08
  Acknowledgement of Buyer     30  
5.09
  CRA Rating     31  
5.10
  Pro Forma Capital Requirements     31  
5.11
  Anti-trust     31  
5.12
  Exclusivity of Representations     31  
 
           
Article VI
  CONDITIONS TO CLOSING     31  
 
           
6.01
  Conditions to Obligations of Each Party     31  
6.02
  Conditions to Obligations of Seller     31  
6.03
  Conditions to Obligations of Buyer     32  
 
           
Article VII
  CERTAIN COVENANTS AND AGREEMENTS     33  
 
           
7.01
  Actions of the Banks Pending Closing     33  
7.02
  Efforts; Consents     35  
7.03
  Certain Tax Matters     36  
7.04
  Access to Records; Confidentiality     38  
7.05
  Notification of Certain Matters     38  
7.06
  Litigation Support     39  
7.07
  Employee Benefits     39  
7.08
  Related Party Transactions     39  
7.09
  Indemnity; Directors’ and Officers’ Insurance; Fiduciary and Employee Benefit
Insurance     40  
7.10
  Non-Solicit     41  
7.11
  Supplements and Corrections Seller Letter; Additional Contracts     41  
7.12
  Section 338(h)(10) Election and Purchase Price Allocation     41  
7.13
  Website Hosting, Domain Registration and Electronic Communications     42  
 
           
Article VIII
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; CLAIMS AGAINST ESCROW AMOUNT;
INDEMNIFICATION     42  
 
           
8.01
  Indemnification by Seller     42  
8.02
  Indemnification by Buyer     42  
8.03
  Survival     43  
8.04
  Limitations     43  
8.05
  Notice of Indemnification Claims     44  

-ii-



--------------------------------------------------------------------------------



 



             
8.06  
  Determination of Damages     46  
 
           
Article IX
  TERMINATION OF OBLIGATIONS; SURVIVAL     46  
 
           
9.01  
  Termination of Agreement     46  
9.02  
  Effect of Termination     47  
 
           
Article X
  MISCELLANEOUS PROVISIONS     47  
 
           
10.01
  Amendment and Modifications     47  
10.02
  Waiver of Compliance     47  
10.03
  Expenses     48  
10.04
  Remedies; Waiver     48  
10.05
  Specific Performance     48  
10.06
  Waiver of Jury Trial     48  
10.07
  Notices     49  
10.08
  Assignment     50  
10.09
  Publicity     50  
10.10
  Governing Law     50  
10.11
  Counterparts     50  
10.12
  Headings     51  
10.13
  Entire Agreement     51  
10.14
  Third Parties     51  
10.15
  Representation by Counsel; Interpretation     51  
10.16
  Severability     51  
10.17
  Time of the Essence     51  

          Exhibits        
Exhibit A
  —   Charter and Bylaws of each Bank

iii



--------------------------------------------------------------------------------



 



Stock Purchase Agreement
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 22, 2009, by and among Mercantile Bancorp, Inc., a Delaware
corporation (“Seller”) and United Community Bancorp, Inc., a Delaware
corporation (the “Buyer”). Certain capitalized terms used in this Agreement are
defined elsewhere in this Agreement.
R E C I T A L S
     A. Seller desires to sell, and Buyer desires to purchase, all of the issued
and outstanding shares of capital stock of (i) Brown County State Bank, an
Illinois state chartered bank (“BCSB”), and (ii) Marine Bank & Trust, an
Illinois state chartered bank (“MBT” and, together
with BCSB, the “Banks” and individually a “Bank”), all upon the terms and
subject to the conditions contained herein. Except as set forth in this
Agreement, there are no outstanding options, warrants or other rights to acquire
or receive shares of capital stock of either Bank.
     B. The parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated hereby
and to prescribe various conditions to the transactions contemplated hereby.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for such other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Certain Definitions. Each of the following terms shall have the
meaning given such terms as set forth in the section of this Agreement set forth
below opposite such term:

      Defined Term   Section
ADA
  3.31
ALLL
  3.28
Agreed Indemnification Claim
  8.05(b)
Agreement
  Introduction
Banks
  Recitals; 3.18(d)
Bank Policies
  3.19
Bank Regulatory Reports
  3.29
Bank Shares
  2.01
Basic Representations
  8.03
Basket
  8.04(a)
BCSB
  Recitals
BCSB Common Stock
  3.04
BCSB Price
  7.12
Buyer
  Introduction
Buyer Indemnitees
  8.01
Buyer MAE
  5.01
Buyer Return
  7.03(a)(ii)
Closing
  2.02

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
Closing Date
  2.02
Closing Statement
  2.05
Collateral Source
  8.04(f)
Common Stock
  3.04
Covered Representatives
  7.09(a)
Employee Plans
  3.20(a)
Engagement Date
  2.06
Environmental Laws
  3.18(d)
Environmental Permits
  3.18(d)
ERISA
  3.20(a)
Estimated Closing Balance Sheet
  2.05
Estimated Closing Stockholders’ Equity
  2.05
Existing Data Processing Agreement
  6.01(d)
FDIC
  3.27
Final Purchase Price Adjustment
  2.03
Financial Statements
  3.07
Hazardous Materials
  3.18(d)
Indemnification Notice
  8.05(a)
Indemnification Objection Notice
  8.05(b)
Indemnifying Parties
  8.05(a)
Indemnitees
  8.05(a)
IDFPR
  3.29
Laws
  3.03
Leased Real Property
  3.17(b)
Lend to
  7.01(xv)
Lien
  3.03
Material Contract
  3.10(a)
Material IP
  3.15
MBT
  Recitals
MBT Common Stock
  3.04
MBT Price
  7.12
New Data Processing Agreement
  6.01(d)
Outside Date
  9.01(b)
Owned Real Property
  3.17(a)
Per Claim Amount
  8.04(a)
Permits
  3.14
Permitted Indemnification Claim
  8.04(a)
Permitted Liens
  3.06(a)
Post-Closing Benefit Plans
  7.07
Purchase Price
  2.03
Real Property Leases
  3.17(b)
Regulatory Consents
  7.02
Related Parties
  3.09
Related Party Agreements
  3.09
Required Consents
  6.01(b)
Section 338(h)(10) Election
  7.12
Securities Act
  5.05
Seller
  Introduction

-2-



--------------------------------------------------------------------------------



 



      Defined Term   Section
Seller Indemnitees
  8.02
Seller Return
  7.03(a)(i)
Seller’s Maximum Indemnification Amount
  8.04(a)
Separate Counsel
  8.05(c)
Straddle Period
  7.03(a)(iii)
Transaction Documents
  3.02
Transactions
  3.02
WARN
  3.22(c)

     1.02 Additional Definitions. The following terms, when used in this
Agreement, shall have the meanings set forth below:
     “Accounting Firm” means a nationally recognized certified public accounting
firm jointly selected by Buyer and Seller that is not then engaged to perform
accounting, tax or auditing services for any Bank, Buyer or Seller, or if Buyer
and Seller are unable to agree on an accountant, then a nationally recognized
certified public accounting firm jointly selected by Buyer’s accounting firm and
Seller’s accounting firm
     “Accrued Interest” means, as of any date, (a) with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account and (b) with respect to a Loan, interest
which is accrued on such Loan to but excluding such date and not yet paid.
     “Action” means any litigation, investigation or proceeding by or before any
Governmental Authority, or any arbitration or mediation proceeding.
     “Affiliate” of a Person means: (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person; or (ii) if such Person is a partnership, any general
partner of such Person or any indirect beneficial owner of any majority equity
or voting interest of such Person.
     “Annual Financial Statements” means, collectively, (i) the unaudited
balance sheets of BCSB, at December 31, 2008 and 2007, and the related statement
of income for the years ended December 31, 2008 and 2007 and (ii) the unaudited
balance sheets of MBT, at December 31, 2008 and 2007, and the related statement
of income for the years ended December 31, 2008 and 2007.
     “Bank Customer” means any Person who as of the Closing Date has a deposit
account with one of the Banks or has a Loan outstanding with one of the Banks.
     “Business Day” means any day, other than a Saturday or a Sunday, that is
neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in Quincy, Illinois.
     “Buyer Letter” means and refers to the letter from Buyer to Seller dated
the date hereof and identifying exceptions to the warranties and representations
set forth in, and other disclosure matters required by this Agreement, which has
been prepared by Buyer. Any cross-reference in the Buyer Letter to a section,
sub-section or annex shall be deemed to incorporate all disclosure in such
cross-referenced section, sub-section or annex. Any matter set forth on any
schedule of the Buyer

-3-



--------------------------------------------------------------------------------



 



Letter will be deemed to be disclosed on any other schedule of the Buyer Letter
to the extent that it is reasonably apparent from such disclosure that such
disclosure is applicable to such other schedule or schedules.
     “Closing Balance Sheet” shall mean, collectively, the balance sheets of
each Bank setting forth the assets, liabilities, and stockholders’ equity of
each Bank as of immediately prior to the Closing, prepared in accordance with
the same accounting principles and practices used by each Bank in preparing the
Recent Balance Sheet.
     “Closing Stockholders’ Equity” shall mean the aggregate amount of
stockholders’ equity of the Banks as set forth on the Closing Balance Sheet.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means the unfunded portion of a line of credit or other
commitment reflected on the books and records of either Bank to make an
extension of credit (or additional advances with respect to a Loan) that was
legally binding on such Bank as of the Closing, other than extensions of credit
pursuant to the credit card business and overdraft protection plans of either
Bank, if any.
     “Consent” means any consent, approval, authorization or similar affirmation
by any Person.
     “Contract” means any written contract (including subcontracts), agreement,
lease or other obligation or arrangement (including any amendments and other
modifications thereto), into which either Bank has entered.
     “Credit Documents” mean the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker’s acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges, subordination or priority agreements, lien priority
agreements, undertakings, security instruments, certificates, documents, legal
opinions, participation agreements and intercreditor agreements, and all
amendments, modifications, renewals, extensions, rearrangements, and
substitutions with respect to any of the foregoing.
     “Damage” means any assessment, loss, damage, Liability, Tax, charge
(including any judgment and decree which gives rise to any of the foregoing),
cost and expense, including interest, penalties, court costs and reasonable
attorneys’ fees and expenses, but excluding lost profits, lost revenues, lost
opportunities, diminution of value and consequential, punitive and other special
damages regardless of the legal theory.
     “Debt” means, without duplication: (i) the principal of, premium (if any)
and interest in respect of (A) indebtedness of such Person for money borrowed
and (B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property; (iii) all obligations of such Person for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (iv) all obligations of the type referred to in clauses (i) through
(iii) of other Persons for the payment of which such Person is

-4-



--------------------------------------------------------------------------------



 



responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (v) all obligations of
the type referred to in clauses (i) through (iv) of other Persons secured by any
Lien on any property or asset of such Person (whether or not such obligation is
assumed by such Person); provided, that Debt shall not include accounts payable
to trade creditors, accrued expenses arising in the ordinary course of business
consistent with past practice and the endorsement of negotiable instruments for
collection in the ordinary course of business.
     “Deposit(s)” means deposit liabilities of the Banks with respect to deposit
accounts which constitute “deposits” for purposes of the Federal Deposit
Insurance Act, 12 U.S.C. § 1813, including escrow deposit liabilities relating
to the Loans and collected and uncollected deposits and Accrued Interest.
Schedule 1.01 on the Seller Letter contains an electronic list, by account
number, of Deposits as of the Business Day immediately preceding the date of
this Agreement.
     “Dispute Notice” means a notice delivered by Buyer in which Buyer
(a) disputes the calculation of specific line items included in the Closing
Statement or the calculation of Closing Stockholders’ Equity and (b) provides
the basis of such dispute in reasonable detail.
     “GAAP” means generally accepted accounting principles in the United States,
in effect as of the date of this Agreement and as of the Closing Date, as the
case may be.
     “Governmental Authority” means any federal, state, municipal, local,
foreign or judicial, administrative, legislative or regulatory agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof).
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the regulations thereunder.
     “Intellectual Property” means any and all (a) United States and foreign
(i) patents and patent applications (including reissues, divisions,
continuations, continuations-in-part, extensions, requests for continued
examination, continued prosecution applications and re-examination
applications), patent disclosures, inventions and improvements thereto,
(ii) trademarks, service marks, certification marks, trade name rights, trade
dress, logos, business and product names, slogans, registrations and
applications for registration thereof, (iii) copyrights, registrations thereof
and copyright registration applications, (b) proprietary interests, whether
registered or unregistered, in inventions, processes, designs, formulae, trade
secret rights, know-how, database rights, data in databases, website content,
domain names, internet protocol address space, Software (including source and
object code), industrial models, confidential, technical and business
information, manufacturing, engineering and technical drawings, and product
specifications, (c) proprietary interests in any similar intangible asset of a
technical, scientific or creative nature, including slogans, logos, trade dress
and the like, and (d) proprietary interests in or to any documents or other
tangible media containing any of the foregoing.
     “Interim Financial Statements” means, collectively, (i) BCSB’s unaudited
balance sheet as of September 30, 2009, and the related statement of income for
the period beginning on January 1, 2009 and ending on September 30, 2009, and
(ii) MBT’s unaudited balance sheet as of September 30, 2009, and the related
statement of income for the period beginning on January 1, 2009 and ending on
September 30, 2009.
     “Liability” means any direct or indirect, primary or secondary, liability,
Debt, obligation, including any obligation to pay or reimburse, penalties, costs
or expenses, (including reasonable

-5-



--------------------------------------------------------------------------------



 



costs of investigation, collection and defense) of any type, whether accrued,
absolute or contingent, liquidated or unliquidated, matured or unmatured, or
otherwise.
     “LIBOR” means (i) with respect to a period, on a LIBOR interest
determination date, the offered rate per annum for U.S. dollar deposits with a
one-month term that appears on the Designated LIBOR Page on Bridge Telerate,
Inc. (or such other page as may replace such page on such service, or on another
service designated by the British Bankers’ Association for the purpose of
displaying the rates at which U.S. dollar deposits are offered by leading banks
in the London interbank deposit market), (ii) with respect to a LIBOR, interest
determination date on which fewer than two offered rates appear or no rate
appears, as the case may be, on the Designated LIBOR Page, the rate calculated
as the arithmetic mean of at least two quotations obtained after requesting the
principal London offices of each of four major reference banks in the London
interbank market to provide its offered quotations for U.S. dollar deposits for
the similar period of maturity to prime banks in the London interbank market at
approximately 11:00 a.m., London time, on the applicable LIBOR interest
determination date and in a principal amount that is representative for a single
transaction in U.S. dollars in that market at that time, (iii) if fewer than two
quotations referred to in clause (ii) are so provided, the rate on the
applicable interest determination date calculated as the arithmetic mean of the
rates quoted at approximately 11:00 a.m., in a principal financial center on the
applicable LIBOR interest determination date by three major banks, in such
principal financial center for loans in U.S. dollars to leading European banks,
having the similar maturity and in a principal amount that is representative for
a single transaction in U.S. dollars in that market at that time, or (iv) if the
banks so selected are not quoting as mentioned in clause (iii), LIBOR in effect
on the applicable LIBOR interest determination date at approximately 11:00 a.m.
London time, on the date of determination.
     “Loans” means all of the following owed to or held by either Bank as of the
Closing: (i) loans, participation agreements, interests in participations,
overdrafts of customers (including but not limited to overdrafts made pursuant
to an overdraft protection plan or similar extensions of credit in connection
with a deposit account), revolving commercial lines of credit, home equity lines
of credit, Commitments, United States and/or state guaranteed student loans, and
lease financing contracts; (ii) all Liens, rights (including rights of set-off),
remedies, powers, privileges, demands, claims, priorities, equities and benefits
owned or held by, or accruing or to accrue to or for the benefit of, the holder
of the obligations or instruments referred to in clause (i) above, including but
not limited to those arising under or based upon Credit Documents, casualty
insurance policies and binders, standby letters of credit, mortgagee title
insurance policies and binders, payment bonds and performance bonds at any time
and from time to time existing with respect to any of the obligations or
instruments referred to in clause (i) above; and (iii) all amendments,
modifications, renewals, extensions, refinancings, and refundings of or for any
of the foregoing.
     “Material Adverse Effect” means, as to the Banks, any event, fact,
condition, change, circumstance or effect that is materially adverse to the
assets, liabilities, properties, results of operations or financial condition of
the Banks, taken as a whole; provided, that with respect to this definition,
Material Adverse Effect shall not be deemed to include effects to the extent
resulting from (i) changes, after the date of this Agreement, in (A) regulatory
accounting requirements applicable to banks or savings associations and their
holding companies that do not have a disproportionate impact on the Banks as
opposed to other banks in the financial services industry or (B) GAAP,
(ii) changes, after the date of this Agreement, in Laws or Orders or
interpretations thereof by Governmental Authorities, (iii) actions or omissions
of Seller or the Banks taken with the prior written consent of Buyer or as
required by this Agreement, (iv) the negotiation, announcement, execution,
pendency or performance of this Agreement or the Transaction

-6-



--------------------------------------------------------------------------------



 



Documents or the consummation of the Transactions or any communication by Buyer
or any of its Affiliates of its plans or intentions (including in respect of
employees) with respect to the Banks, (v) changes after the date of this
Agreement in economic or political conditions or the financing, banking,
currency or capital markets in general, (vi) changes affecting industries,
markets or geographical areas in which the Banks conducts their business that do
not have a disproportionate impact on the Banks, (vii) any natural disaster or
any acts of terrorism, sabotage, military action, armed hostilities or war
(whether or not declared) or any escalation or worsening thereof, whether or not
occurring or commenced before or after the date of this Agreement that do not
have a disproportionate impact on the Banks, (viii) any action required to be
taken under any Law or Order or any existing Contract by which either Bank (or
any of its properties) is bound, (ix) any failure by either Bank to meet any
internal projections or forecasts, (x) any matter known to Buyer as of the date
hereof, including a worsening thereof after the date hereof, in the case of each
such matter described in the foregoing clauses (i) through (x) shall be deemed
not to constitute a “Material Adverse Effect” and shall not be considered in
determining whether a “Material Adverse Effect” has occurred. A “Material
Adverse Effect” shall be measured only against past performance of the Banks and
not against any forward-looking statements, financial projections or forecasts
of the Banks.
     “Non-Disclosure Agreement” means the Confidentiality Agreement dated
August 13, 2009, by and between Hovde Financial, Inc. and Buyer.
     “Order” means any award, decision, injunction, judgment, decree,
settlement, order, ruling, subpoena or verdict (whether temporary, preliminary
or permanent) entered, issued, made or rendered by any court, administrative
agency, arbitrator, Governmental Authority or other tribunal of competent
jurisdiction.
     “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Authority or other entity or organization.
     “Recent Balance Sheet” means, collectively, (i) the unaudited balance sheet
of BCSB as of the Recent Balance Sheet Date and (ii) the unaudited balance sheet
of MBT as of the Recent Balance Sheet Date.
     “Recent Balance Sheet Date” means December 31,  2008.
     “Representatives” means the legal counsel, accountants, and financial
advisors of Buyer or Seller or their Affiliates.
     “Seller Group” means the Seller and the Banks and their respective
Affiliates immediately before the Closing.
     “Seller Letter” means and refers to the letter from Seller to Buyer dated
the date hereof and identifying exceptions to the warranties and representations
set forth in, and other disclosure matters required by this Agreement, which has
been prepared by Seller. Any cross-reference in the Seller Letter to a section,
sub-section or annex shall be deemed to incorporate all disclosure in such
cross-referenced section, sub-section or annex. Any matter set forth on any
schedule of the Seller Letter will be deemed to be disclosed on any other
schedule of the Seller Letter to the extent that it is reasonably apparent from
such disclosure that such disclosure is applicable to such other schedule or
schedules.

-7-



--------------------------------------------------------------------------------



 



     “Seller’s Knowledge” means the actual knowledge of Stephen T. Quinn, Ted T.
Awerkamp, James Rischar, Philip A. Krupps, Jerald L. Bartell, Michael P.
McGrath, Richard J. Halter, R. Thomas Dale, Lynn L. Fisher, David D. Fox and
solely for purposes of Section 3.32 Diane Schardon.
     “Software” means computer programs or data in computerized form, whether in
object code, source code or other form.
     “Subsidiary” means with respect to any Person, any corporation or other
entity of which such Person has, directly or indirectly, ownership of securities
or other interests having the power to elect a majority of such corporation’s
board of directors (or similar governing body), or otherwise having the power to
direct the business and policies of that corporation or other entity other than
securities or interests having such power only upon the happening of a
contingency that has not occurred.
     “Target Closing Stockholders’ Equity” shall mean the aggregate
stockholders’ equity of the Banks as of immediately prior to the Closing equal
to Twenty One Million Six Hundred and Twenty-Two Thousand Dollars ($21,622,000).
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), custom duties, capital stock, franchise, profits, withholding,
social security (or similar excises), unemployment, disability, ad valorem, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, by any Governmental
Authority responsible for imposition of any such tax (domestic or foreign),
including amounts imposed on either Bank as a result of being or having been on
or before the Closing Date a member of an affiliated, consolidated, combined or
unitary group, or a party to any agreement or arrangement, as a result of which
liability of such Bank to a Governmental Authority is determined or taken into
account with reference to the liability of any other Person.
     “Tax Return” means any return, declaration, disclosure, election, schedule,
estimate, report, claim for refund, estimates or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
     “Tax Sharing Agreement” means all existing agreements or arrangements
(whether or not written) binding either Bank that provide for the allocation,
apportionment, sharing or assignment of any Tax liability or benefit, or the
transfer or assignment of income, revenues, receipts or gains for the principal
purpose of determining any Person’s Tax liability.
     “Transfer Tax” means any federal, state, county, local, foreign and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp duty,
registration, recording or other similar tax, fee or charge imposed in
connection with the Transactions or the recording of any sale, transfer or
assignment of property (or any interest therein) effected pursuant to this
Agreement.
     1.03 Rules of Construction. This Agreement shall be construed in accordance
with the following rules of construction:

-8-



--------------------------------------------------------------------------------



 



          (a) when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day;
          (b) the terms defined in this Agreement include the plural as well as
the singular;
          (c) all references in the Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated articles, sections and
other subdivisions of the body of this Agreement;
          (d) pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms;
          (e) references to “day” or “days” are to calendar days;
          (f) this “Agreement” or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as the same may have been, or may from time to time be,
amended, varied, novated or supplemented;
          (g) references to dollars or “$” are to United States of America
dollars;
          (h) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; and
          (i) the words “includes” and “including” are not limiting.
ARTICLE II
PURCHASE AND SALE OF BANK SHARES
     2.01 Purchase and Sale of Bank Shares. Upon the terms and subject to the
conditions of this Agreement, Seller hereby agrees to sell, convey, assign,
transfer and deliver to Buyer, free and clear of any and all Liens whatsoever,
and Buyer hereby agrees to purchase from Seller all of the issued and
outstanding shares of Common Stock held by Seller (the “Bank Shares”).
     2.02 Closing. Subject to the satisfaction or waiver of all of the
conditions to Closing contained in Article VI, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of DLA Piper LLP (US) at 500 Eighth Street, NW, Washington, D.C. 20004, as soon
as practicable (but not later than five Business Days) after the satisfaction or
waiver of the conditions to Closing contained in Article VI (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions), unless another date or place
is agreed to in writing by the parties hereto. Seller and Buyer will use
commercially reasonable efforts to cause the Closing Date to occur on or about
December 31,2009. The date on which the Closing actually occurs is hereinafter
referred to as the “Closing Date.”
     2.03 Purchase Price. Upon the terms and conditions set forth in this
Agreement, at the Closing Buyer will pay to Seller an aggregate amount equal to
(the “Estimated Purchase Price”): (i) Twenty Five Million Five Hundred and
Eighty-Seven Thousand Dollars ($25,587,000); minus

-9-



--------------------------------------------------------------------------------



 



(ii) the amount, if any, by which the Target Closing Stockholders’ Equity
exceeds the Estimated Closing Stockholders’ Equity; plus (iii) the amount, if
any, by which the Estimated Closing Stockholders’ Equity exceeds the Target
Closing Stockholders’ Equity. The Estimated Purchase Price shall be increased or
decreased, as the case may be, in accordance with the terms set forth in
Section 2.05 (collectively, the “Final Purchase Price Adjustment”). The
Estimated Purchase Price, as adjusted by the Final Purchase Price Adjustment,
shall be referred to herein as the “Purchase Price”.
     2.04 Payment of Estimated Purchase Price. Buyer agrees to pay to Seller the
Estimated Purchase Price at the Closing by wire transfer or delivery of
immediately available funds to an account of Seller designated to Buyer by
Seller at least two (2) Business Days prior to the Closing.
     2.05 Purchase Price Adjustment. Seller shall deliver to Buyer no later than
five Business Days prior to the Closing a good faith estimate of the Closing
Balance Sheet (the “Estimated Closing Balance Sheet”) and a good faith estimate
of Closing Stockholders’ Equity (the “Estimated Closing Stockholders’ Equity”).
As promptly as possible and in any event within thirty-five (35) Business Days
after the Closing Date, Seller shall prepare or cause to be prepared, and shall
provide to Buyer a written statement setting forth in reasonable detail its good
faith determination of the Closing Balance Sheet and the Closing Stockholders’
Equity (the “Closing Statement”). The Closing Balance Sheet shall be prepared in
accordance with the same accounting principles and practices used by each Bank
in preparing the Recent Balance Sheet. If the Closing Stockholders’ Equity, as
finally determined pursuant to this Section 2.05 and Section 2.06, exceeds the
Target Closing Stockholders’ Equity, then Buyer shall pay to Seller an amount
equal to (i) the amount by which the Closing Stockholders’ Equity exceeded the
Target Closing Stockholders’ Equity less (ii) any amount paid to Seller pursuant
to Section 2.03(iii); provided, however, if the Closing Stockholders’ Equity
exceeded the Target Closing Stockholders’ Equity by an amount less than the
amount paid to Seller pursuant to Section 2.03(iii) then Seller shall pay to
Buyer an amount equal to the amount by which the Section 2.03(iii) payment
exceeded the amount by which the Closing Stockholders’ Equity exceeded the
Target Closing Stockholders’ Equity. If the Target Closing Stockholders’ Equity
exceeds the Closing Stockholders’ Equity, as finally determined pursuant to this
Section 2.05 and Section 2.06, then Seller shall pay to Buyer an amount equal to
(i) the amount by which the Target Closing Stockholders’ Equity exceeded the
Closing Stockholders’ Equity less (ii) the amount set forth in Section 2.03(ii);
provided, however, if the Target Closing Stockholders’ Equity exceeded the
Closing Stockholders’ Equity by an amount less than the amount set forth in
Section 2.03(ii) then Buyer shall pay to Seller an amount equal to the amount by
which the Section 2.03(ii) reduction amount exceeded the amount by which the
Target Closing Stockholders’ Equity exceeded the Closing Stockholders’ Equity.
Any payment required to be made pursuant to this Section 2.05 shall be made
within ten days after Buyer’s acceptance of the Closing Statement or, if
applicable, within ten days after receipt of a determination and resolution of
any dispute over the Closing Statement as provided in Section 2.06. Any such
amount payable pursuant to this Section 2.05 shall be paid (i) together with
interest (not compounded) thereon equal to LIBOR on the Closing Date, plus 100
basis points, from and including the Closing Date through the date immediately
preceding the date of payment and (ii) by wire transfer of immediately available
funds (in U.S. Dollars) to an account or accounts designated in writing by the
party entitled to receive such payment (or by such other means as are mutually
agreeable to the parties).
     2.06 Disputes Concerning Purchase Price Adjustment. If Buyer does not give
a Dispute Notice to Seller within ten days after receiving the Closing
Statement, Buyer shall be deemed to have agreed with the Closing Statement
presented by Seller. If Buyer delivers a Dispute Notice within the ten (10) day
period after receiving the Closing Statement, then Seller and Buyer shall

-10-



--------------------------------------------------------------------------------



 



negotiate in good faith to resolve the dispute. If, after twenty (20) days from
the date a Dispute Notice is given hereunder, Seller and Buyer cannot agree on
the resolution of the dispute, then the dispute shall be submitted for
arbitration by the Accounting Firm. Within twenty (20) days after the Accounting
Firm accepts the engagement, as evidenced by an engagement letter signed by the
Accounting Firm and the parties hereto (the date of such acceptance being
referred to herein as the “Engagement Date”), Buyer, on the one hand, and
Seller, on the other hand, shall prepare and submit to the Accounting Firm a
written brief stating its position on the disputed issue(s). Such briefs shall
be submitted simultaneously by the parties. Within ten (10) days thereafter,
Seller, on the one hand, and Buyer, on the other hand, shall prepare and submit
to the Accounting Firm a reply brief to the brief submitted by the other party.
Such reply briefs shall be submitted simultaneously. Within forty (40) days
after the Engagement Date, the Accounting Firm shall determine whether disputed
issues of material fact exist between the parties and, if such determination is
made, shall require that an evidentiary hearing be held and completed not later
than the fifty fifth (55th) day after the Engagement Date. The Accounting Firm
shall render its final decision and award regarding the disputed matters not
later than the fifth Business Day after the evidentiary hearing is held or, if
no evidentiary hearing is to be held, not later than the forty fifth (45th) day
after the Engagement Date. When acting pursuant to this Section 2.06, the
Accounting Firm shall determine, only with respect to those disputed items
submitted, whether and to what extent, if any, Seller’s calculation of Closing
Stockholders’ Equity (determined based on the Closing Statement) requires
adjustment. The Accounting Firm shall address only those issues in dispute, and
may not assign a value to any item greater than the greatest value for such item
claimed by a party or less than the smallest value for such item claimed by a
party. The decision and award of the Accounting Firm shall be final and binding
on the parties and shall be subject to confirmation and entry of judgment in
accordance with applicable law. The parties hereby consent and irrevocably
submit to the jurisdiction of the state and federal courts located within the
State of Illinois for any action to enforce the Accounting Firm’s decision and
award. In no event shall the Accounting Firm award either party consequential,
incidental or punitive damages. Seller and Buyer shall make all books, records
and work papers reasonably requested by the Accounting Firm in connection with
the resolution of the item(s) disputed hereunder available to the Accounting
Firm. Each party shall be responsible for its own fees and expenses in
connection with any dispute submitted to the Accounting Firm pursuant to this
Section 2.06; provided, that each of Seller and Buyer agrees to pay one half of
the fees and expenses of the Accounting Firm in connection with any dispute
submitted to the Accounting Firm pursuant to this Section 2.06.
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE BANKS
     Except as set forth in the Seller Letter delivered by Seller to Buyer
concurrently with the execution of this Agreement, Seller represents and
warrants to Buyer as follows:
     3.01 Corporate Existence and Power. Each Bank is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois. Each Bank has all requisite power and authority required to use or
own its property and assets and to carry on its business as now conducted. Each
Bank is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where the character of the property owned or
leased by it or the nature of its activities makes such qualifications
necessary, except for those jurisdictions where the failure to be so qualified
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. True and complete copies of each Bank’s charter and
bylaws as currently in full force and effect are attached hereto as Exhibit A.
Schedule 3.01 of the Seller Letter contains a true, complete and correct list of
the officers and directors of each Bank as of the date of this Agreement.

-11-



--------------------------------------------------------------------------------



 



     3.02 Governmental Authorization and Consents. Except for those Consents,
filings or notices set forth in Schedule 3.02 of the Seller Letter, neither Bank
is required to obtain or make any Consent, filing with, or notice to, any
Governmental Authority in connection with the execution, delivery and
performance by the Seller or either Bank, as applicable, of this Agreement and
each and every agreement contemplated hereby (collectively, the “Transaction
Documents”), and the consummation of the transactions contemplated hereby and
thereby (collectively, the “Transactions”) by the Seller.
     3.03 Non-contravention. The execution and delivery of the Transaction
Documents by the Banks, the performance by the Banks of their obligations under
the Transaction Documents, and the consummation of the Transactions do not and
will not (i) contravene or conflict with the charter or bylaws of either Bank,
(ii) assuming the Consents, filings and notices referred to in Schedule 3.02 of
the Seller Letter are obtained or made, contravene or conflict in any material
respect with any applicable provision of any law, regulation, code, statute,
rule, or applicable regulation promulgated by any Governmental Authority
currently in effect (collectively, “Laws”), or Orders binding upon or applicable
to either Bank, (iii) except as set forth in Schedule 3.03 of the Seller Letter,
breach, conflict with or constitute a default, or impair the rights of either
Bank, or give rise to a right of termination, suspension or cancellation of any
right of either Bank, or to a loss of any benefit to which either Bank is
entitled, or accelerate any obligation of either Bank or increase or impose any
Liability on either Bank, in each case, under any provision of any Contract
binding upon either Bank or by which any asset or property of either Bank is
bound or subject, except as would not reasonably be expected to have a Material
Adverse Effect or (iv) result in the creation or imposition of any Lien on the
Bank Shares or on any assets or properties of either Bank, except as would not
reasonably be expected to have a Material Adverse Effect. For purposes of this
Agreement, “Lien” means, with respect to the Bank Shares or any asset of either
Bank, any mortgage, lien, pledge, charge, security interest or similar
encumbrance of any kind or character in respect of such asset.
     3.04 Capitalization. The authorized capital stock of BCSB consists solely
of 3,000 shares of common stock, with a par value of $100 per share (“BCSB
Common Stock”). As of (i) the date hereof, there are outstanding 3,000 shares of
BCSB Common Stock, which (a) have been duly authorized and validly issued and
are fully paid and non-assessable and (b) were not issued in violation of any
preemptive rights, rights of first refusal or first offer or similar rights of
any kind, and (ii) the Closing Date, not more than 3,000 shares of BCSB Common
Stock will be issued and outstanding. The authorized capital stock of MBT
consists solely of 13,010 shares of common stock, with a par value of $100 per
share (“MBT Common Stock” and, together with BCSB Common Stock, “Common Stock”).
As of (i) the date hereof, there are outstanding 13,010 shares of MBT Common
Stock, which (a) have been duly authorized and validly issued and are fully paid
and non-assessable and (b) were not issued in violation of any preemptive
rights, rights of first refusal or first offer or similar rights of any kind,
and (ii) the Closing Date, not more than 13,010 shares of MBT Common Stock will
be issued and outstanding. There are no accrued or unpaid dividends with respect
to issued and outstanding shares of Common Stock. Except as set forth in this
Section 3.04, neither BCSB nor MBT has any other authorized, issued or
outstanding class of capital stock. There are no existing options, rights,
subscriptions, warrants, unsatisfied preemptive rights, calls or other written,
oral or implied commitments relating to (i) the authorized and unissued capital
stock of either Bank, or (ii) any securities or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire
from either Bank, any shares of capital stock of either Bank and no such
convertible or exchangeable securities or obligations are outstanding. As of the
Closing, no option, right, subscription, warrant, unsatisfied preemptive right,
call or other written, oral or implied commitment relating to (i) the authorized
and unissued capital stock of either Bank, or (ii) any securities or obligations
convertible into or

-12-



--------------------------------------------------------------------------------



 



exchangeable for, or giving any Person any right to subscribe for or acquire
from either Bank, capital stock of either Bank shall be outstanding. All
outstanding shares of capital stock of the Banks and options and other
securities convertible into capital stock of the Banks were issued or granted in
compliance in all material respects with all applicable federal and state
securities laws.
     3.05 Subsidiaries. Neither Bank now owns any Subsidiary, and neither Bank
owns any capital stock, other equity securities or any other type of ownership
interest in any other Person.
     3.06 Title to Tangible Personal Properties; Absence of Liens.
          (a) Each Bank has good title to or other valid and enforceable rights
to use or, in the case of leased property and assets, valid leasehold interests
in, all of the tangible personal assets and property, free and clear of all
Liens, except for Permitted Liens. “Permitted Liens” shall mean: (a) Liens for
Taxes not yet due and payable or which are being contested in good faith and
through appropriate proceedings, (b) statutory Liens or other Liens arising by
operation of law securing payments not yet due, including mechanics’ or
materialmens’ Liens, Liens affecting real property, including (i) servitudes,
permits, licenses, surface leases, ground leases to utilities, municipal
agreements, railway siding agreements and other similar rights, easements for
streets, alleys, highways, telephone lines, gas pipelines, power lines and
railways, and other easements and rights of way of public record on, over or in
respect of any such real property, (ii) conditions, covenants or other similar
restrictions, (iii) encroachments and other matters that would be shown in an
accurate survey or physical inspection of such real property, (iv) Liens in
favor of the lessors under the Real Property Leases or encumbering the interests
of the lessors in such real property and (v) any other such Liens, including
irregularities of title or connected with or in lieu of environmental
remediation affecting such real property as would not reasonably be expected to
have a Material Adverse Effect, (c) Liens created by licenses granted in the
ordinary course of business in any Intellectual Property, and (d) any other
Liens not described in clauses (a) through (c) above created by the Transaction
Documents or connected with the transactions contemplated hereby or by the
actions of Buyer.
          (b) The tangible personal assets and property owned or leased by each
Bank constitutes all of the tangible personal assets and property used or held
for use in connection with the business of such Bank as currently conducted. All
such tangible assets and property owned or leased by each Bank are in good
operating condition and repair, ordinary wear and tear expected, and are usable
in the ordinary course of business consistent with such Bank’s past practices.
No representation or warranty is made in this Section 3.06 with respect to
Intellectual Property, which is exclusively covered by Section 3.15, or real
property, which is exclusively covered by Section 3.17, or any right, title or
interest in either Intellectual Property or real property.
     3.07 Financial Statements; Related Information.
          (a) Schedule 3.07 of the Seller Letter sets forth true, correct and
complete copies of the Annual Financial Statements and Interim Financial
Statements (the “Financial Statements”). The Financial Statements (i) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, (ii) were prepared from the books and records of each
Bank and (iii) fairly present, in all material respects, the financial position
of each Bank as of the dates thereof and its results of operations for the
periods covered thereby; provided, that the Financial Statements are subject to
normal adjustments and lack footnotes and other presentation items and the
presentation of the Financial Statements is not in accordance with GAAP.

-13-



--------------------------------------------------------------------------------



 



          (b) Each Bank maintains a system of internal accounting or management
controls, which, considering the size and nature of its operations, is
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of the
Financial Statements and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets when determined to be necessary and appropriate action is taken
with respect to differences.
     3.08 Absence of Certain Changes. Since the Recent Balance Sheet Date
through the date hereof, each Bank has conducted its business in the ordinary
course consistent with past practice and there has not been:
          (a) a Material Adverse Effect;
          (b) (i) except as set forth on Schedule 3.08(b)(i) of the Seller
Letter, any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of either Bank,
(ii) any repurchase, redemption or other acquisition by either Bank of any
outstanding shares of capital stock, any warrants, options or other rights to
purchase any capital stock of either Bank, or other securities of, or other
ownership interests in, either Bank, (iii) any grants or issuances of options or
other rights to acquire any capital stock of either Bank or transfers,
issuances, sales or disposals of any shares of capital stock or rights to
acquire capital stock of either Bank, or (iv) any recapitalization,
reclassification or like change in the capitalization of either Bank;
          (c) any acquisition by either Bank of assets that are material to the
Banks, taken as a whole, including stock or other equity interest, from any
Person (whether by merger, consolidation or combination or acquisition of stock
or assets) or any sale, lease, license or other disposition of assets or
property of either Bank which are material to the Banks, taken as a whole, other
than in the ordinary course of business consistent with past practices;
          (d) any amendment of any term of any outstanding security of either
Bank;
          (e) any creation or assumption by either Bank of any Lien (other than
Permitted Liens) on any asset;
          (f) any change in any method of accounting or accounting practice by
either Bank, except for any such change required by reason of a concurrent
change in GAAP;
          (g) except as contemplated under this Agreement, any (i) grant of any
severance or termination pay to any director, officer, employee or independent
contractor of either Bank except pursuant to the severance policies of either
Bank existing on the date hereof and except for any severance or termination pay
that does not require any payments to be made by either Bank following the
Closing, (ii) commencement or renewal of, or entering into any Employee Plan (or
any amendment to any existing Employee Plan) with any director, officer,
employee or independent contractor of either Bank, other than in the ordinary
course of business consistent with past practice of such Bank, (iii) payment of
or provision for any bonus, stock option, stock purchase, profit sharing,
deferred compensation, pension, retirement or other similar payment or
arrangement to any director, officer, employee or independent contractor of
either Bank, other than in the ordinary course of business consistent with past
practice of such Bank, (iv) increase in coverage or benefits payable under any
existing Employee Plan, other than in the ordinary course

-14-



--------------------------------------------------------------------------------



 



of business consistent with past practice of such Bank, (v) any other increase
in compensation, bonus or other benefits payable to any director, officer,
employee or independent contractor of either Bank other than increases in the
ordinary course of business consistent with past practice of such Bank, or
(vi) material waiver of or significant modification to any non-solicitation or
non-competition provisions of any employment agreement or other Contracts;
          (h) any material labor dispute, other than routine and individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any employees of either Bank, or any lockouts, strikes,
slowdowns or work stoppages or, to Seller’s Knowledge, threats in writing
thereof by or with respect to such employees;
          (i) except as set forth on Schedule 3.08(i) of the Seller Letter, any
capital expenditure, or commitment for a capital expenditure, for additions or
improvements to property, plant and equipment that require expenditures to be
made after the Closing in excess of $10,000 individually or $50,000 in the
aggregate;
          (j) any material transaction or commitment made, or any Material
Contract entered into, amended or terminated by either Bank or any
relinquishment by either Bank of any Material Contract or other material right,
other than those contemplated by this Agreement;
          (k) a cancellation or compromise of any material Debt or Claim;
          (l) any settlement or compromise of any pending or threatened Claim;
          (m) the making or changing of any material election in respect of
Taxes other than as required by applicable Laws; or
          (n) any Contract entered into, other than this Agreement, to take any
actions, or cause to be taken, any of the actions specified in this
Section 3.09.
     3.09 Related Party Transactions. Except as set forth on Schedule 3.09 of
the Seller Letter, no officer, director or Affiliate of either Bank, (excluding
each Bank) (collectively, the “Related Parties”) presently (i) owns, directly or
indirectly, any interest in (excepting not more than five percent stock holdings
for investment purposes in securities of publicly held and traded companies), or
is an officer, director, employee or consultant of, any Person which is, or is
engaged in business as, a competitor, lessor, lessee, customer, distributor,
sales agent, or supplier of either Bank; (ii) owns, directly or indirectly, in
whole or in part, any tangible or intangible property that either Bank uses or
the use of which is necessary for the conduct of its business; (iii) has brought
any Action against, or owes any amount to, either Bank; or (iv) on behalf of
either Bank, has made any payment or commitment to pay any commission, fee or
other amount to, or purchase or obtain or otherwise contract to purchase or
obtain any goods or services from, any other Person of which any officer or
director of either Bank, is a partner or stockholder (excepting stock holdings
solely for investment purposes in securities of publicly held and traded
companies). Section 3.09 of the Seller Letter contains a complete list of all
Contracts between either Bank and any Related Party (collectively, the “Related
Party Agreements”) entered into on or prior to the date of this Agreement or
contemplated under this Agreement to be entered into before Closing (other than
those Contracts entered into after the date of this Agreement for which Buyer
has given its prior written consent pursuant to Section 7.01). Neither Bank is a
party to any transaction with any Related Party on other than arm’s-length
terms.

-15-



--------------------------------------------------------------------------------



 



     3.10 Material Contracts.
          (a) Schedule 3.10(a) of the Seller Letter is a complete list of each
of the following Contracts which a Bank is a party to or bound by as of the date
of this Agreement, which are not cancelable by such Bank without penalty, fine
or ongoing obligation on 90 days or less notice and which contain ongoing
obligations of such Bank from and after the Closing (each a “Material
Contract”):
               (i) any lease for tangible personal property providing for annual
base rentals for such personal property lease of $10,000 or more or aggregate
base rental payments for such personal property lease of $50,000 or more;
               (ii) any Contract for the purchase of materials, Software,
supplies, goods, services, equipment or other assets providing for either annual
base payments by either Bank of $10,000 or more or aggregate base payments by
either Bank of $50,000 or more;
               (iii) any partnership, joint venture or limited liability company
agreement or any Contract concerning an equity or partnership interest in
another Person;
               (iv) any Contract relating to the acquisition or disposition of
any business (whether by merger, sale of stock, sale of all or substantially all
assets or otherwise);
               (v) any Contract by which either Bank has incurred or is liable
for any indebtedness for borrowed money or the deferred purchase price of
property (in either case, whether incurred, assumed, guaranteed or secured by
any of such Bank’s assets), in excess of $100,000;
               (vi) any Contract that limits the freedom of either Bank to
compete in any line of business, in any market or customer segment or with any
Person;
               (vii) any Contract containing any right of first refusal or right
of first negotiation;
               (viii) any Related Party Agreement;
               (ix) any Contract requiring either Bank to use the products or
services of the contracting party on an exclusive basis;
               (x) any Contract requiring either Bank to provide services on a
“most favored nation” basis;
               (xi) any Contract pursuant to which either Bank is subject to
confidentiality or non-disclosure obligations or that restricts any Person from
disclosing any confidential information in its possession which relates to
either Bank (other than those which, by their terms, do not permit disclosure of
such Contract);
               (xii) any Contract under which either Bank agrees to indemnify
any party other than in the ordinary course of business; or
               (xiii) any Employee Plan with either Bank’s current or former
directors, officers, employees or independent contractors.

-16-



--------------------------------------------------------------------------------



 



          (b) Each Material Contract constitutes a valid and binding obligation
of the Bank which is a party thereto, has not been terminated by its terms and
is enforceable against such Bank and, to Seller’s Knowledge, by such Bank
against each other party thereto, in accordance with its terms, subject to
general equitable principles (regardless of whether such enforceability is
considered in a proceeding at equity or at law), and except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application relating to creditors’
rights. Neither Bank nor, to Seller’s Knowledge, any other party is in default
under or breach of any Material Contract. Since the Recent Balance Sheet Date,
neither Bank has received any written notice that it is in default under or
breach of any Material Contract, and to Seller’s Knowledge no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute any such default or breach. Neither Bank has repudiated or waived any
material provision of any Material Contract and, to Seller’s Knowledge, no other
party to a Material Contract has repudiated any material provision thereunder.
     3.11 No Undisclosed Material Liabilities. There are no material Liabilities
or obligations of either Bank including any Liability for Taxes, that are of a
nature or type required to be set forth a balance sheet prepared in accordance
with GAAP, other than:
          (a) Liabilities or obligations reflected in the balance sheet forming
a part of the Interim Financial Statements or reflected in the notes to the
Annual Financial Statements; or
          (b) Liabilities incurred in the ordinary course of business consistent
with past practice since September 30,2009.
     3.12 Litigation. There is no Action pending against or, to Seller’s
Knowledge, threatened in writing against either Bank or any of officers or
directors of either Bank in their capacity as officers or directors of either
Bank before any Governmental Authority (a) in which the plaintiff is seeking
damages against such Bank or its officers or directors in their capacity as
officers or directors of such Bank, (b) which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay beyond the Outside Date any of the
Transactions, or (c) in which the penalties, if determined adversely to such
Bank or any of its officers or directors, involve suspension, debarment,
termination of contract or any other remedy that would restrict the business
activities of such Bank, other than, in each case, such as would not reasonably
be expected to have a Material Adverse Effect. Neither Bank is subject to any
Order with continuing effect beyond the Closing Date.
     3.13 Compliance with Laws and Court Orders. Neither Bank is in material
violation of, default under or conflict with, and is not under investigation
with respect to any material violation of any Law applicable to its business,
properties, assets and operations (including those relating to wages and hours,
record keeping, possession of classified information or zoning). Neither Bank
has received at any time since the Recent Balance Sheet Date, any written notice
from any Governmental Authority to the effect that such Bank is not in material
compliance with any Law applicable to its business, properties, assets and
operations (including those relating to wages and hours, record keeping,
possession of classified information or zoning). No representation or warranty
is made in this Section 3.13 with respect to (i) applicable Laws and Orders with
respect to Taxes, which are covered in Section 3.16, (ii) any Environmental
Laws, which are covered in Section 3.18, (iii) Laws and Orders applicable to
employment and employment practices, terms and conditions of employment and
wages and hours, which are covered in Section 3.21 or Section 3.22 or (iv) ERISA
matters, which are covered in Section 3.20.

-17-



--------------------------------------------------------------------------------



 



     3.14 Licenses and Permits. Each Bank has all material Permits and Consents
from Governmental Authorities required to carry on the business of such Bank as
now conducted. Schedule 3.14 of the Seller Letter correctly sets forth a list of
each license, franchise, permit, order, registration, certificate, approval or
other similar authorization of a Governmental Authority of each Bank
(collectively, the “Permits”), and each pending application for any Permit,
together with the name of the Governmental Authority issuing such Permit or with
which such application is pending. The material Permits have not been terminated
(other than those scheduled to expire prior to the Closing in accordance with
their terms), and neither Bank is in material violation of or default under, and
to Seller’s Knowledge no condition exists that with notice or lapse of time or
both would constitute a material violation of or default under, the Permits.
Except as set forth on Schedule 3.14 of the Seller Letter, no proceeding is
pending by or before any Governmental Authority or, to Seller’s Knowledge,
threatened in writing, to revoke or limit any material Permit, and none of the
material Permits will be terminated or impaired or become terminable, in whole
or in part, as a result of the Transactions. Since the Recent Balance Sheet
Date, neither Bank has received any written notice from any Governmental
Authority to the effect that such Bank is not in compliance with any material
Permit.
     3.15 Proprietary Rights. Schedule 3.15 of the Seller Letter sets forth all
registered Intellectual Property, all material unregistered trademarks and
service marks, and all Material Contracts concerning Intellectual Property used
by each Bank in the course of its business (together with all other material
unregistered Intellectual Property, the “Material IP”) as of the date of this
Agreement. To Seller’s Knowledge, all of the registered Intellectual Property
set forth in Schedule 3.15 of the Seller Letter is valid and enforceable and has
not expired. Each Bank owns or has a license to use all of the Material IP used
by such Bank in the course of its business free and clear of all Liens (except
for Permitted Liens and licenses entered into in the ordinary course of
business), and to Seller’s Knowledge all of such rights shall survive the
consummation of the Transactions contemplated by this Agreement unchanged.
Neither Bank is, and to Seller’s Knowledge, no other party is in breach or
default under any licenses for Material IP, and all of such licenses are
enforceable against the Bank which is a party thereto and, to Seller’s
Knowledge, each other party thereto, in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and has not
been terminated in accordance with its terms. No Actions or Orders have been
instituted, or are pending or to Seller’s Knowledge, threatened in writing,
which seek to cancel, limit or challenge the validity, enforceability,
ownership, use of, or other rights of either Bank with respect to Material IP
used by such Bank in the course of its business, nor to Seller’s Knowledge has
any Person made any claim in writing to such Material IP. To Seller’s Knowledge,
the Intellectual Property owned by, and the conduct of the business of, each
Bank does not infringe, misappropriate, or otherwise violate any Intellectual
Property of any other Person, except as would not reasonably be expected to have
a Material Adverse Effect, and no other Person is infringing, misappropriating
or otherwise violating any Material IP owned by either Bank, except as would not
reasonably be expected to have a Material Adverse Effect. In addition, to
Seller’s Knowledge, no officer, director or employee of either Bank is party to
any Contract with any Person other than one of the Banks which requires such
officer, director or employee to assign any interest in any Intellectual
Property to any Person other than one of the Banks, except as would not
reasonably be expected to have a Material Adverse Effect. Each Bank has
implemented reasonable backup and disaster recovery technology consistent with
reasonable industry practices.

-18-



--------------------------------------------------------------------------------



 



     3.16 Taxes.
          (a) (i) The Seller Group and each Bank have each timely filed all
material Tax Returns required to be filed by or with respect to each Bank,
taking into account any properly granted extensions of time to file, with the
appropriate taxing authorities, and such Tax Returns are correct and complete in
all material respects; (ii) all material Taxes due and owed by the Seller Group
and each Bank, whether or not shown on any Tax Return, have been timely paid or
have been accrued on books and records of one of the Banks in accordance with
GAAP; (iii) each Bank has promptly withheld and remitted all material Taxes in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party to the extent such
withholding is required by Law; (iv) neither Bank has waived any statute of
limitations in respect of the collection of a material amount of Taxes or agreed
to any extension of time with respect to a material Tax assessment of
deficiency; (v) to Seller’s Knowledge, neither Bank has engaged in any
transaction that would constitute a “tax shelter,” a “reportable transaction,” a
transaction substantially similar to a “tax shelter” or “reportable transaction”
within the meaning of Section 6011, 6662A or 6662 of the Code and the
regulations thereunder and similar state or local Tax statutes and that has not
been disclosed on an applicable Tax Return; (vi) except for the Seller Group,
neither Bank has been a member of an affiliated group of corporations within the
meaning of Section 1504(a) of the Code that has filed or at any time was
required to file a consolidated federal income tax return for any taxable
period, and neither Bank has been a member of an affiliated group of
corporations that has filed or at any time was required to file a consolidated,
combined or unitary income tax return under provisions of state, local or
foreign tax Law comparable to Section 1504(a) of the Code for any taxable
period; (vii) neither Bank has (A) an obligation under any Contract with any
other Person with respect to Taxes of such other Person, and (B) liability for
Taxes of any other Person as a transferee or successor, by contract or
otherwise; (viii) neither Bank is currently the beneficiary of any extension of
time within which to file any Tax Returns; (ix) neither Bank has received from
any taxing authority (including jurisdictions in which neither Bank has filed
Tax Returns) any (A) notice indicating an intent to open an audit or other
review, (B) request for information related to Tax matters or (C) notice of
deficiency or proposed adjustment for any amount of Tax, proposed, asserted or
assessed by any taxing authority against either Bank; (x) neither Bank is a
party to or bound by any Tax Sharing Agreement; (xi) neither Bank will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any: (A) change in method of accounting for a
taxable period ending on or prior to the Closing Date under Section 481 of the
Code or similar state and local Tax Law, (B) any “closing agreement” as
described in Section 7121 of the Code or similar state or local Tax Law executed
on or prior to the Closing Date, (C) installment sale or open transaction
disposition made on or prior to the Closing Date, (D) prepaid amount received on
or prior to the Closing Date or (E) any item having been reported on the
completed contract method of accounting or the percentage of completion method
of accounting.
          (b) Schedule 3.16(b) of the Seller Letter lists (i) all Tax Returns
filed for taxable periods ended on or after December 31, 2004 for or on behalf
of each Bank, (ii) indicates those Tax Returns that have been audited,
(iii) indicates those Tax Returns that currently are the subject of audit and
(iv) indicates those Tax Returns that must be filed and their due dates for a
Tax period or year commencing before and ending before or after the Closing
Date.
          (c) The representations and warranties in this Section 3.16 are the
sole and exclusive representations and warranties of the Seller Group and the
Banks concerning Tax matters.

-19-



--------------------------------------------------------------------------------



 



     3.17 Real Property.
          (a) Schedule 3.17(a) of the Seller Letter sets forth a list and
description of each parcel of real property owned by each Bank (collectively,
the “Owned Real Property”) as of October 31, 2009. Each Bank has good and
marketable fee simple title to the Owned Real Property owned by such Bank,
except for (i) Owned Real Property disposed of since such date in the ordinary
course of business, (ii) Permitted Liens and (iii) as set forth on
Schedule 3.17(a) of the Seller Letter. All buildings, structures, fixtures and
appurtenances comprising part of the Owned Real Property are in good operating
condition and have been well-maintained reasonable wear and tear excepted.
          (b) Schedule 3.17(b) of the Seller Letter sets forth a true, correct
and complete list of all leases, subleases and other agreements as of the date
of this Agreement (collectively, the “Real Property Leases”) under which either
Bank uses or occupies or has the right or obligation to use or occupy or pay
rent or other fees for use thereof, now or in the future, any real property (the
land, buildings and other improvements covered by the Real Property Leases being
hereinafter referred to as the “Leased Real Property”) which list includes the
true, correct and complete property address. Each Real Property Lease is a valid
and binding obligation of the Bank which is a party thereto, has not been
terminated in accordance with its terms, and is enforceable by such Bank against
each other party thereto, in accordance with its terms, subject to general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except as such enforceability thereof may
be limited by applicable bankruptcy insolvency, reorganization, moratorium or
other similar laws of general applicability relating to creditors’ rights.
Neither Bank is, and to Seller’s Knowledge no other party is, in material
default or breach under any Real Property Lease. Since the Recent Balance Sheet
Date, neither Bank has received written notice of, nor to Seller’s Knowledge,
has there been any default threatened in writing by any landlord or tenant under
any Real Property Lease or under any subordinate transfer under a Real Property
Lease. All of the land, buildings, structures, plants, facilities and other
improvements leased or used by either Bank in the conduct of its business other
than those items that comprise part of the Owned Real Property are included in
the Leased Real Property.
          (c) Neither Bank has received written notice of any pending, or to
Seller’s Knowledge, are there any condemnation, eminent domain or similar
proceedings threatened in writing, currently affecting the Leased Real Property,
any improvements thereon or any portion thereof. Neither Bank has received
written notice that there are any pending, or to Seller’s Knowledge, have there
been any requests, applications or proceedings threatened in writing, to
currently alter or restrict any zoning or other use restrictions applicable to
the Leased Real Property, any improvements thereon or any portion thereof. There
are no adverse parties in possession of the Leased Real Property or any portion
or portions thereof, and on the Closing Date each Bank’s interests in the Leased
Real Property will be free and clear of any and all Liens other than Permitted
Liens.
     3.18 Environmental Matters.
          (a) Except as set forth in Schedule 3.18 of the Seller Letter,
               (i) Since January 1, 2006, no notice, notification, demand,
request for information, citation, summons or order has been received by either
Bank, no penalty has been assessed against either Bank, and no Action is pending
or, to Seller’s Knowledge, is threatened in writing by any Governmental
Authority or other Person with respect to any matters relating to either Bank
and relating to or arising out of any Environmental Law;

-20-



--------------------------------------------------------------------------------



 



               (ii) Since January 1, 2006, no complaint has been filed with
respect to any matters relating either Bank and relating to or arising out of
any Environmental Law;
               (iii) Each Bank is and at all times since January 1, 2006, has
been in compliance with all Environmental Laws, and has obtained and is in
compliance with all Environmental Permits; and
               (iv) Neither Bank has performed or subcontracted for performance
any asbestos removal, repair or abatement activities with respect to any
Contract, its own facilities or otherwise.
          (b) Except as set forth in Schedule 3.18 of the Seller Letter, there
has been no material environmental investigation, study, audit, test, review or
other analysis conducted at any time since January 1,2006 in relation to the
business of either Bank or any property or facility now or, to Seller’s
Knowledge, previously owned, leased, used, or operated by either Bank which has
not been delivered to Buyer prior to execution of this Agreement.
          (c) Except as set forth in Schedule 3.18 of the Seller Letter, neither
Bank has released, disposed of, transported, stored, generated or arranged for
the transportation or disposal of, any Hazardous Materials to, at or upon any
Owned Real Property or Leased Real Property.
          (d) Except as set forth on Schedule 3.18 of the Seller Letter, to
Seller’s Knowledge, no Owned Real Property or Leased Real Property contains an
underground storage tank nor has the Seller or any Bank caused or authorized the
removal of any underground storage tank from any Owned Real Property or Leased
Real Property.
          (e) For purposes of this Section 3.18 only, the following terms shall
have the meanings set forth below:
     “Bank” shall include any entity which is, in whole or in part, a
predecessor of either Bank, but only to the extent such Bank is responsible for
the liabilities of such predecessor;
     “Environmental Laws” means any federal, state, local and foreign law,
treaty, judicial decision, regulation, rule, judgment, order, decree or
governmental restriction or requirement or any Contract with any Governmental
Authority, whether now or hereinafter in effect, relating to the environment or
to pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601,
et seq., the Occupational, Safety and Health Act, 29 U.S.C. 651, et seq., the
Clean Air Act, 42 U.S.C. 7401, et seq., the Federal Water Pollution Control Act,
33 U.S.C. 1251, et seq., the Safe Drinking Water Act, 42 U.S.C. 300f, et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. 1802 et seq. and the
Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001 et seq., and
other comparable federal, state, local and foreign laws and all rules,
regulations and guidance documents promulgated pursuant thereto or published
thereunder;
     “Environmental Permits” means all permits, licenses, franchises,
certificates, approvals and other similar authorizations of Governmental
Authorities relating to or required by Environmental Laws and affecting the
business of either Bank as currently conducted; and

- 21 -



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any substance, material, liquid or gas defined
or designated as hazardous or toxic (or by any similar term) under any
Environmental Law, or any other regulated material that could result in the
imposition of liability under any Environmental Law, including, without
limitation, petroleum products and friable materials containing more than one
percent asbestos by weight.
     3.19 Insurance Coverage. Schedule 3.19 of the Seller Letter lists all
insurance policies and fidelity bonds relating to the assets, properties,
business, operations, employees, officers or directors of either Bank or that
are otherwise maintained by or for either Bank (the “Bank Policies”)(specifying
the insurer, the policy number or covering note number with respect to binders
and the limits, and the aggregate limit, if any, of the insurer’s liability
thereunder), and Seller has caused each Bank to provide Buyer with (or access
to) true and complete copies of all such Bank Policies. The Bank Policies have
not been terminated in accordance with their terms. Except as set forth in
Schedule 3.19 of the Seller Letter, there is no Claim for coverage by either
Bank pending under any of such Bank Policies as to which coverage has been
questioned, denied or disputed by the underwriters of such Bank Policies or in
respect of which such underwriters have reserved their rights. All premiums
payable by the Banks under all such Bank Policies have been timely paid, and
each Bank otherwise has complied in all material respects with the terms and
conditions of all such Bank Policies. Neither Bank has received written notice
of any threatened termination of, material premium increase with respect to, or
material alteration of coverage under, any of such Bank Policies.
     3.20 Employee Benefit Plans.
          (a) Schedule 3.20(a) of the Seller Letter contains a correct and
complete list identifying (i) each “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
and (ii) each employment, severance or similar Contract, plan, material
arrangement or material policy and each other material plan or material
arrangement, which is written, providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, other welfare benefits, workers’ compensation, supplemental
unemployment benefits, severance’benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) which is maintained, administered, contributed to or required, as of
the date hereof, to be contributed to by either Bank and covers any director,
officer, or employee or former director, officer, or employee of either Bank, or
with respect to which either Bank has any Liability. Such plans are referred to
herein individually as an “Employee Plan” and collectively as the “Employee
Plans.”
          (b) With respect to each Employee Plan, the Banks have delivered to
Buyer (to the extent such document exists) correct and complete copies of the
current plan document and summary plan description, the most recent
determination letter received from the Internal Revenue Service, if any, the
Form 5500 Annual Report which has been filed for each of the three most recent
years prior to the Closing Date, results of testing for compliance with all
applicable Laws pertaining to coverage, non-discrimination, top-heavy status,
limits on contributions and benefits, and tax deductibility of contributions for
each of the three most recent years prior to the Closing Date (if applicable),
material documentation of all actions taken to correct any instances of possible
noncompliance with Laws under voluntary correction procedures of the Internal
Revenue Service or Department of Labor, including self-corrections, within the
three years prior to the Closing Date, and all trust agreements, insurance
contracts, and other material funding agreements that implement such Employee
Plan. The Banks have delivered to Buyer all material correspondence

- 22 -



--------------------------------------------------------------------------------



 



for the six years prior to the Closing Date to and from any Governmental
Authority that initiated an inquiry, investigation, or audit of any Employee
Plan.
          (c) Neither Bank contributes to or maintains, and neither Bank has
contributed to or maintained, any plan that constitutes or constituted a
“multiemployer plan,” as defined in Section 3(37) of ERISA, or that is or was
subject to Title IV of ERISA.
          (d) Except to the extent that any non-compliance would not result in a
material Liability of the Banks, taken as a whole, each Employee Plan and
related trust, if any, have at all times been maintained, operated, and
administered (including the filing and distribution of all required reports and
descriptions) in compliance with its terms and with the requirements prescribed
by any and all Laws, including ERISA and the Code, which are applicable to such
Employee Plan.
          (e) The consummation of the Transactions will not (i) entitle any
current or former employee or independent contractor of either Bank to severance
pay, unemployment compensation or any payment contingent upon a change in
control or ownership of such Bank, or (ii) trigger any payment or funding
(through a grantor trust or otherwise) of compensation or benefits under,
increase or enhance the amount or benefits payable or provided under, or trigger
any other material obligation pursuant to, any Employee Plan. There is no
Contract covering any employee or former employee of either Bank that,
individually or collectively, could give rise to the payment of any material
amount that would not be deductible pursuant to the terms of Sections 162(m) or
280G of the Code.
          (f) Except as set forth in Schedule 3.20(f) of the Seller Letter, to
Seller’s Knowledge, neither Bank has Liability with respect to post retirement
health, medical or life insurance benefits or other welfare benefits for
retired, former or current employees of either Bank, other than pursuant to the
terms of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.
          (g) Except as would not result in a material Liability of the Banks,
taken as a whole, there has been no amendment to, written interpretation or
announcement (whether or not written) by either Bank or any of its Affiliates to
any current or former employee of such Bank relating to, or any change in
employee participation or coverage under, any Employee Plan which (i) is not in
accordance with the written or otherwise preexisting terms and provisions of
such Employee Plan, or (ii) would increase materially the expense of maintaining
such Employee Plan above the level of the expense incurred in respect thereof
for such Bank’s fiscal year ended on December 31,2008.
          (h) All material contributions and payments accrued under each
Employee Plan, other than the spending account liabilities under either Bank’s
cafeteria plan, determined in accordance with prior funding and accrual
practices, as adjusted to include proportional accruals for the period ending at
the Closing Date, have been discharged and paid on or prior to the Closing Date.
          (i) There is no pending or, to Seller’s Knowledge, threatened or
contingent Action against either Bank relating to any Employee Plans that would
result in a material liability of the Banks, taken as a whole, except for claims
for benefits which are payable in the ordinary course.

-23-



--------------------------------------------------------------------------------



 



          (j) To Seller’s Knowledge, no Employee Plan, nor any trust created
thereunder, nor, to Seller’s Knowledge, any trustee or administrator thereof,
has engaged in a transaction with such Employee Plan or with a party in
interest, as defined in Section 3(14) of ERISA, that constitutes a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or that would subject such Employee Plan, trust, trustee, administrator or party
in interest to a penalty imposed by Title I, Part 5 of ERISA.
     3.21 Employees. Schedule 3.21 of the Seller Letter sets forth a true and
complete list as of the date of this Agreement of (i) the names, titles, annual
base salaries, bonus eligibility and other compensation of all employees of each
Bank and (ii) the names of all independent contractors or consultants and the
fees payable to them. Except as set forth on Schedule 3.21 of the Seller Letter,
neither Bank is a party to any employment contract with any of its officers or
employees with respect to such person’s employment and the employment of each
employee and the engagement of each independent contractor of either Bank is
terminable at will, without any penalty, liability or severance obligation
incurred by either Bank. To Seller’s Knowledge, no employee or independent
contractor of either Bank is in violation of any term of any employment
contract, confidentiality or other proprietary information disclosure agreement
or any other Contract relating to the right of any such employee to be employed
by either Bank, except as would not reasonably be expected to have a Material
Adverse Effect.
     3.22 Labor Matters.
          (a) Each Bank is in material compliance with all currently applicable
Laws respecting employment and employment practices, including provisions
relating to wages and hours, safety and health, work authorization, equal
employment opportunity, immigration and the withholding of income taxes,
unemployment compensation, worker’s compensation, employee privacy and right to
know and social security contributions. Neither Bank is engaged in any unfair
labor practice, and (other than for wages earned in the ordinary course of
business during the payroll period immediately preceding the Closing Date) there
exists no basis for the assessment of any unpaid wages with respect to any Bank
employee.
          (b) Except as would not reasonably be expected to have a Material
Adverse Effect, there is no unfair labor practice complaint pending or, to
Seller’s Knowledge, threatened in writing against either Bank before the
National Labor Relations Board, Department of Labor, Equal Employment
Opportunity Commission or any other Governmental Authority. Neither Bank is now,
and neither Bank has been since January 1, 2006, bound by or party to any
collective bargaining agreement or other Contract with any labor organization or
other representative of any of the employees of either Bank. There currently is
no labor strike, slowdown, lockout or stoppage or union organization campaign,
election or similar action pending or, to Seller’s Knowledge, threatened in
writing against or affecting either Bank.
          (c) Neither Bank has Liability under the Worker Adjustment and
Retraining Notification Act (“WARN”), as it may be amended from time to time, or
similar applicable state Law. On or before the Closing Date, Seller shall
provide by location a list of all employees of each Bank who have experienced
“employment losses” (as defined by WARN) in the 90 days prior to the Closing
Date and Seller shall update the list up to and including the Closing Date.
     3.23 Books and Records. Each Bank has maintained business records with
respect to the assets and its business and operations which are true, accurate
and complete in all material respects, and there are no material deficiencies in
such business records. Neither Bank has any of its primary records, systems,
controls, data or information which are material to the operation of its

-24-



--------------------------------------------------------------------------------



 



business recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether or not computerized) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of such Bank.
     3.24 Finders’ Fees. Except for any fees which shall be borne by Seller, no
broker, finder, agent or similar intermediary has acted on behalf of the Banks
or Seller in connection with this Agreement or the Transactions, and there are
no brokerage commissions, finders’ fees or similar fees or commissions payable
by either Bank in connection therewith based on any Contract with either Bank.
     3.25 Bank Accounts and Powers of Attorney. Set forth in Schedule 3.25 of
the Seller Letter is an accurate and complete list showing (i) the name and
address of each bank or other depository with which either Bank has an account,
the number of any such account and the names of all Persons authorized to draw
thereon or to have access thereto, and (ii) the names of all Persons, if any,
holding powers of attorney from either Bank and a summary statement of the terms
thereto.
     3.26 Loans. (a) Each Loan:
          (i)  represents the valid and legally binding obligation of the
obligor, maker, co-maker, guarantor, endorser or debtor (such person referred to
as an “Obligor”) thereunder, and is evidenced by legal, valid and binding
instruments executed by the Obligor. To Seller’s Knowledge, each Obligor at the
time of such execution did not lack capacity to contract, and any signature on
any Loan Documents is the true original or facsimile signature of the Obligor on
the Loan involved;
          (ii)  is enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of relating to or affecting creditors’ rights and to general equity
principles;
          (iii)  (A) that was originated by any Bank was originated in
conformity in all material respects with the then lending standards of such Bank
and in the ordinary course of business of such Bank and in conformity in all
material respects with applicable Laws and its principal balance as shown on
such Bank’s books and records is true and correct as of the date indicated
therein, (B) has an assignable Lien, to the extent secured by a valid and
enforceable Lien in the collateral therefor, and has the priority reflected in
the applicable Bank’s records subject to any Permitted Liens, and (C) contains
customary and enforceable provisions such that the rights and remedies of the
holder thereof shall be adequate for the realization against any collateral
therefore; and
          (iv)  (A) has complied, and at the Closing Date will have complied, in
all material respects with all applicable Laws relating to such Loan and (B) has
been serviced in accordance with the applicable Bank’s servicing practices which
have been in compliance in all material respects with all applicable Laws; other
than in the case of the foregoing clauses (A) and (B) such noncompliance which
individually or in the aggregate would not have a Material Adverse Effect.
     (b) Except as set forth on Schedule 3.26 of the Seller Letter or in the
respective examination reports of the Banks, there are no Loans or other assets
of any Bank in excess of $25,000 that have been classified by examiners as
“Other Assets Specially Mentioned,” “Substandard,” “Doubtful” or “Loss” as of
September 30,2009 that individually or in the aggregate

- 25 -



--------------------------------------------------------------------------------



 



would have a Material Adverse Effect. Set forth on Schedule 3.26 of the Seller
Letter by loan number and classification is a complete list of each Loan in
excess of $25,000 that has been classified by examiners as “Other Assets
Specially Mentioned,” “Substandard,” “Doubtful” or “Loss” as of
September 30,2009. Set forth on Schedule 3.26 of the Seller Letter is a complete
list of each Bank’s “other real estate owned” as of September 30, 2009. Neither
Bank holds any guarantees of indebtedness. Except as set forth on Schedule 3.26
of the Seller Letter, neither Bank is a party to any interest rate swaps, caps,
floors and option agreements and other interest rate risk management
arrangements. Each Bank has all requisite corporate, banking and other lawful
power and authority to hold the Loans and has valid and marketable title to the
Loans free and clear of all Liens, except for Permitted Liens.
          (c)  (i) the documentation relating to each Loan accurately reflects
the payment history through the applicable date thereof, the outstanding balance
of the Loan as of the date indicated therein, and all receipts pertaining to the
Loan from the Obligor(s) thereof and all credits to which such Obligor(s) are
entitled as of the date indicated therein, (ii) with respect to each Loan that
is secured, the applicable Bank has a valid and enforceable Lien on the
collateral described in the documents relating to such Loan, and such Lien has
the priority described in such Bank’s loan files relating to such Loans (except
as may be limited by bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the rights of creditors generally and except as the
availability of equitable remedies may be limited by general principles of
equity), (iii) the applicable Bank has paid or caused to be paid any and all
license, franchise, intangible, stamp or other tax or fee due and owing to any
state where a Loan originated, or any political subdivision thereof, arising
from or relating to the acquisition, collection or holding of any Loan, and (iv)
neither Bank nor any of its respective agents, officers, employees or
representatives has been guilty of any civil or criminal fraud with respect to
the creation of any Loan.
          (d)  Except as set forth in Sections 3.26(a), (b), and (c) above,
Seller makes no representation or warranty of any kind to Buyer relating to the
Loans, including with respect to (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency, value or collectability of the Loans
or any documents, instrument or agreement in the loan file, including documents
granting a security interest in any collateral relating to a Loan, (ii) any
representation, warranty or statement made by an Obligor or other party in or in
connection with any Loan, (iii) the financial condition or creditworthiness of
any primary or secondary Obligor under any Loan or any guarantor or surety or
other Obligor thereof, (iv) the performance of the Obligor or compliance with
any of the terms or provisions of any of the documents, instruments and
agreements relating to any Loan, (v) inspecting any of the property, books or
records of any Obligor, or (vi) any of the warranties set forth in Section 3-417
of the Uniform Commercial Code.
     3.27 Deposits. All of the Deposits were opened, extended or made, and have
been maintained and administered, in accordance in all material respects with
(i) the relevant type of Deposit account of the applicable Bank, and (ii) all
applicable federal and state Laws and orders. The deposit agreements and other
documents relating to the Deposits to be delivered or made available to Buyer
will be all that are necessary to establish the amounts or other terms of the
Deposits, that will govern the terms of the Deposit accounts and that evidence
the Deposits. The Deposit accounts are insured by the Federal Deposit Insurance
Corporation (the “FDIC”) through the Deposit Insurance Fund to the fullest
extent permitted by law, and all premiums and assessments required to be paid in
connection therewith have been paid in full when due. To Seller’s Knowledge,
there are no Deposits that are subject to any judgment, decree or order of any
court or governmental entity.

-26-



--------------------------------------------------------------------------------



 



     3.28 Allowance for Loan and Lease Losses. To Seller’s Knowledge, the
allowance for loan and lease losses (“ALLL”) reflected in the Financial
Statements was as of such date adequate based upon the applicable Bank’s past
business practices to provide for possible or specific losses, net of recoveries
relating to loans previously charged off, on Loans outstanding as of the
applicable dates of the Financial Statements.
     3.29 Seller Regulatory Reports. Prior to the execution of this Agreement,
Seller has delivered or made available to Buyer complete and accurate copies of
all reports that the Banks have filed since January 1,2007 with (i) the FDIC,
and (ii) the Illinois Department of Financial and Professional Regulation
(“IDFPR”) (collectively, the “Bank Regulatory Reports”). Since January 1,2007,
each Bank has filed all Bank Regulatory Reports that it was required to file
with (i) the FDIC and (ii) the IDFPR. As of their respective dates (and giving
effect to any amendments or modifications filed with respect to reports and
documents filed before the date of this Agreement), each Bank Regulatory Report
is true and correct in all material respects, complies in all material respects
with all of the statutes, rules, and regulations enforced or promulgated by the
Governmental Authority with which they were filed and fairly represented the
financial condition of the applicable Bank as of the respective date thereof.
     3.30 Regulatory Investigations. Except for normal examinations conducted by
any Governmental Authority in the regular course of the business of the Banks,
no Governmental Authority has initiated any proceeding or, to the Seller’s
Knowledge, investigation into the business or operations of the Banks within the
past five (5) years except as would not reasonably be expected to have a
Material Adverse Effect. There is no unresolved violation, criticism or
exception by the Federal Reserve Board, the IDFPR, the FDIC or other any
Governmental Authority, except for any unresolved violation, criticism or
exception as would not reasonably be expected to have a Material Adverse Effect.
     3.31 ADA Compliance. To Seller’s Knowledge, all “alterations” (as such term
is defined in the Americans with Disability Act and the regulations issued
thereunder, (the “ADA”)), by Seller or any Bank to the Owned Real Property and
the Leased Real Property, including automated teller machines, undertaken after
January 26, 1992, are in compliance in all material respects with the ADA except
for such non-compliance as would not reasonably be expected to have a Material
Adverse Effect. To Seller’s Knowledge, there are no investigations, proceedings
or complaints pending or overtly threatened against any Bank in connection with
any Owned Real Property or Leased Real Property, including automated teller
machines, under the ADA, except for such investigation, proceeding or complaint
as would not reasonably be expected to have a Material Adverse Effect.
     3.32 Fiduciary Accounts. Schedule 3.32 of the Seller Letter contains a list
of all accounts for which either Bank acts as a fiduciary, including accounts
for which it serves as a trustee, agent, custodian, personal representative,
guardian, conservator or investment advisor. Each Bank has administered all
accounts required to be listed on Schedule 3.32 of the Seller Letter in
accordance in all material respects with the terms of the governing documents
and applicable Laws. To Seller’s Knowledge, no Bank nor any director, officer or
employee of either Bank has committed any breach of trust with respect to any
such fiduciary account. The accountings for each such fiduciary account are true
and correct in all material respects and accurately reflect the assets of such
fiduciary account in all material respects.
     3.33 Exclusivity of Representations. The representations and warranties
made by Seller in this Article III and in Article IV are the exclusive
representations and warranties made by Seller with respect to the Banks and with
respect to the Seller. Buyer hereby disclaims any other

-27-



--------------------------------------------------------------------------------



 



express or implied representations or warranties with respect to the Banks or
with respect to Seller or any of their Affiliates. Except as expressly set forth
herein, the condition of the assets of the Banks shall be “as is” and “where is”
and Seller makes no warranty of merchantability, suitability, fitness for a
particular purpose or quality with respect to any of the tangible assets of the
Banks or as to the condition or workmanship thereof or the absence of any
defects therein, whether latent or patent. It is understood that any materials,
documents or information made available to Buyer, its Affiliates or their
respective directors, officers, employees, stockholders, agents or
Representatives in connection with the Transactions do not, directly or
indirectly, and shall not be deemed to, directly or indirectly, contain
representations or warranties of Seller or its Affiliates or their respective
directors, officers, employees, stockholders, agents or Representatives.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING SELLER
     Seller represents and warrants to Buyer as follows:
     4.01 Valid Title. Seller is the record and beneficial owner of the Bank
Shares, and on the Closing Date, Seller will be the record and beneficial owner
of the Bank Shares, free and clear of any and all Liens. Other than the Bank
Shares, Seller owns no securities of either Bank or options to purchase or
rights to subscribe for or otherwise acquire any securities of either Bank and
has no other interest in or voting rights with respect to any securities of
either Bank. None of such Bank Shares is subject to any voting trust or other
agreement or arrangement with respect to the voting of such Bank Shares.
     4.02 Authorization; Binding Effect. Seller has all requisite corporate
power and corporate authority to enter into this Agreement and each of the other
Transaction Documents, to perform its obligations hereunder and thereunder and
to consummate the Transactions. This Agreement has been duly executed and
delivered by Seller and (assuming the due authorization, execution, and delivery
by each other party hereto) constitutes a valid and binding agreement of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon
execution and delivery by Seller of each other Transaction Document to which
Seller is a party, such Transaction Document will be duly and validly executed
by Seller and will constitute (assuming, in each case, the due authorization,
execution and delivery by each other party thereto) Seller’s valid and binding
agreement, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     4.03 Governmental Authorization. Except as set forth on Schedule 4.03 of
the Seller Letter, no Consent of, filing with, or notice to, any Governmental
Authority, including the filing of any pre-merger notice under or pursuant to
the HSR Act, is required of Seller in connection with the execution of this
Agreement and each of the Transaction Documents to which Seller is a party, and
the consummation by Seller of the Transactions.
     4.04 Non-contravention. Except as set forth on Schedule 4.04 of the Seller
Letter, the execution, delivery and performance by Seller of this Agreement and
the other Transaction Documents to which Seller is a party and the consummation
of the Transactions do not and will not (a) contravene or conflict with the
certificate of incorporation or bylaws of Seller, (b) assuming the Consent,
filings and notices, if any, referred to in Schedule 4.03 of the Seller Letter
are obtained or

-28-



--------------------------------------------------------------------------------



 



made, contravene or conflict in any material respect with any applicable Law or
Order binding upon or applicable to Seller, (c) breach, conflict with or
constitute a default, or impair the rights of Seller, or give rise to a right of
termination, suspension or cancellation of any right of Seller, or to a loss of
any benefit to which Seller is entitled, or accelerate any obligation of Seller
or increase or impose any liability on Seller, in each case, under any provision
of any Contract binding upon Seller or by which any of Seller’s assets or
properties are bound or subject, or any Permit held by Seller, or (d) result in
the creation or imposition of any Lien on any assets or properties of Seller,
with such exceptions, in the case of clauses (c) and (d), as would not,
individually or in the aggregate, materially adversely affect Seller’s ability
to consummate the Transactions.
     4.05 No Prohibition. No Action before any Governmental Authority is now
pending or, to Seller’s Knowledge, threatened, against or relating to Seller
which would prohibit or adversely affect the ability of Seller to consummate or
perform the Transactions.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to the Seller as follows:
     5.01 Corporate Existence and Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all corporate powers and all Permits and Consents required
to carry on its business as now conducted, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not
reasonably be expected to have a Buyer MAE. For purposes of this Agreement, the
term “Buyer MAE” means any materially adverse effect on the business, assets,
properties, results of operations or condition of Buyer and its subsidiaries
taken as a whole, or on the ability of Buyer to consummate the Transactions.
     5.02 Authorization; Binding Effect. Buyer has all requisite corporate power
and corporate authority required to enter into this Agreement and each of the
other Transaction Documents, to perform its obligations hereunder and thereunder
and to consummate the Transactions. This Agreement has been duly executed and
delivered by Buyer and (assuming the due authorization, execution, and delivery
by each other party hereto) constitutes a valid and binding agreement of Buyer
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon
execution and delivery by Buyer of each other Transaction Document to which
Buyer is a party, such Transaction Document will be duly and validly executed by
Buyer and will constitute (assuming, in each case, the due authorization,
execution, and delivery by each other party thereto) Buyer’s valid and binding
agreement, enforceable against Buyer in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     5.03 Governmental Authorization. Except for the Regulatory Consents
required to be obtained or made by Buyer, no Consent of, filing with, or notice
to, any Governmental Authority, including the filing of any pre-merger notice
under or pursuant to the HSR Act, is required of Buyer in connection with the
execution of this Agreement and each of the Transaction Documents to which Buyer
is a party, and the consummation by Buyer of the Transactions.

-29-



--------------------------------------------------------------------------------



 



     5.04 Non-contravention. The execution and delivery of this Agreement and
the other Transaction Documents to which Buyer is a party and the consummation
of the Transactions do not and will not (a) contravene or conflict with the
certificate of incorporation or bylaws of Buyer, (b) assuming the Regulatory
Consents referred to in Section 5.03 are obtained or made by Buyer, contravene
or conflict in any material respect with any applicable Law binding upon or
applicable to Buyer, (c) breach, conflict with or constitute a default, or
impair the rights of Buyer, or give rise to a right of termination, suspension
or cancellation of any right of Buyer, or to a loss of any benefit to which
Buyer is entitled, or accelerate any obligation of Buyer or increase or impose
any liability on Buyer, in each case, under any provision of any Contract
binding upon Buyer or by which any of Buyer’s assets or properties are bound or
subject, or any Permit held by Buyer, or (d) result in the creation or
imposition of any Lien on any assets or properties of Buyer, with such
exceptions, in the case of clauses (c) and (d), as would not, individually or in
the aggregate, have a Buyer MAE.
     5.05 Securities Act. Buyer is an “accredited Investor”, as such term is
defined in Rule 501(a) promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”). Buyer understands that the Bank Shares to be
acquired by it pursuant to this Agreement have not been registered under the
Securities Act. Buyer is acquiring the Bank Shares for its own account and not
with a view to their distribution within the meaning of Section 2(a)(11) of the
Securities Act in any manner that would be in violation of the Securities Act.
Buyer has not, directly or indirectly, offered the Bank Shares to anyone or
solicited any offer to buy the Bank Shares from anyone, so as to bring such
offer and sale of the Bank Shares by Buyer within the registration requirements
of the Securities Act. Buyer will not sell, convey, transfer or offer for sale
any of the Bank Shares except upon compliance with the Securities Act and any
applicable state securities laws or pursuant to any exemption therefrom.
     5.06 Finders’ Fees. Except for any fees that shall be borne solely by
Buyer, no broker, finder, agent or similar intermediary has acted on behalf of
the Buyer in connection with this Agreement or the Transactions, and there are
no brokerage commissions, finders’ fees or similar fees or commissions payable
by the Buyer in connection therewith.
     5.07 Financing. Buyer has available on hand, from its unrestricted cash
and/or currently available unrestricted credit facilities all the cash that
Buyer shall need on the Closing Date to consummate the Transactions. Buyer’s
ability to consummate the Transactions is not contingent on revising any equity
capital, obtaining specific financing therefore, consent of any lender or any
other matter.
     5.08 Acknowledgement of Buyer. Buyer has conducted its own independent
review and analysis of the business, assets, condition (financial and other),
operations and prospects of the Bank. In entering into this Agreement, Buyer has
relied solely on its investigation and analysis and the representations and
warranties of Seller set forth in this Article III or Article IV of this
Agreement. Buyer acknowledges that, other than as set forth in this Agreement,
none of Seller, the Banks, their Affiliates or their respective directors,
officers, employees, stockholders, agents or Representatives makes or has made
any representation or warranty, either express or implied, as to the Banks,
their respective assets and properties, the results of their operations, their
liabilities, the conduct of their businesses, their condition (financial or
other), their prospects, the accuracy or completeness of any of the information
(including, without limitation, projections, forecasts, budgets and estimates)
provided or made available to Buyer or its Affiliates or their respective
directors, officers, employees, stockholders, partners, agents or
Representatives (nor will any such Person make any such representation or
warranty with respect to information provided to Buyer or its Affiliates or
their respective directors, officers, employees, stockholders, partners, agents
or Representatives in accordance with this Agreement or otherwise) or any other
matter relating to the

-30-



--------------------------------------------------------------------------------



 



Banks. None of Seller, the Banks, their Affiliates or any of their respective
directors, officers, employees, stockholders, agents or Representatives shall
have any liability or responsibility whatsoever to Buyer or its directors,
officers, employees, stockholders, partners, agents, or Representatives on any
basis (including in contract or tort, under federal or state securities laws or
otherwise) based upon any information provided or made available, or statements
made (including set forth in materials furnished by the Seller or either Bank,
in presentations by either Bank’s management or otherwise), to Buyer or its
Affiliates or their respective directors, officers, employees, stockholders,
partners, agents or Representatives or financing sources (or any omissions
therefrom), except that the foregoing limitations shall not apply to Seller
insofar as Seller makes the specific representations and warranties set forth in
Article III or Article IV of this Agreement.
     5.09 CRA Rating. Each of Buyer, the Subsidiaries, or Affiliates of Buyer
that is an insured depository institution was rated “Satisfactory” or
“Outstanding” following its most recent Community Reinvestment Act examination
by the regulatory agency responsible for its supervision. Buyer has received no
notice of and has no knowledge of any planned or threatened objection by any
community group to the transactions contemplated hereby.
     5.10 Pro Forma Capital Requirements. Buyer is, and on a pro forma basis
giving effect for the Transactions and any financing or capital injection
contemplated by Buyer, will be “well capitalized,” as defined for purposes of
the Federal Deposit Insurance Act, and (ii) in compliance with all capital
requirements, standards and ratios required by each state or federal bank
regulator with jurisdiction over Buyer, including, without limitation, any such
higher requirement, standard, or ratio as shall apply to institutions engaging
in the acquisition of insured institution deposits, assets or branches, and no
such regulator is likely to, or has indicated that it will, condition any of the
regulatory approvals upon an additional increase in Buyer’s capital or
compliance with any capital requirement, standard or ratio.
     5.11 Anti-trust. Buyer has no knowledge that it will be required to divest
deposit liabilities, branches, loans or any business or line of business as a
condition to the receipt of any of the Regulatory Consents.
     5.12 Exclusivity of Representations. The representations and warranties
made by Buyer in this Agreement are the exclusive representations and warranties
made by Buyer. Buyer hereby disclaims any other express or implied
representations or warranties with respect to itself.
ARTICLE VI
CONDITIONS TO CLOSING
     6.01 Conditions to Obligations of Each Party. The respective obligations of
each party to perform this Agreement and to consummate the Transactions are
subject to the satisfaction of the following conditions, unless waived by each
party pursuant to Section 10.02:
          (a) No Actions or Orders. No Law or Order shall have been enacted,
entered, promulgated or enforced (and not repealed, superseded, lifted or
otherwise made inapplicable), by any Governmental Authority which restrains,
enjoins or otherwise prohibits the consummation of the Transactions or has the
effect of making illegal or otherwise prohibiting the Transactions (each party
agreeing to use its commercially reasonable efforts to avoid the effect of any
Law or Order or to have any such Order lifted); provided, that this condition
may not be invoked by a party if any such Law or Order was the result of any act
or omission by such Buyer or Seller.

-31-



--------------------------------------------------------------------------------



 



          (b) All Regulatory Consents required to consummate the Transactions
(the “Required Consents”) shall (i) have been obtained or made and be in full
force and effect and all waiting periods required by Law shall have expired and
(ii) not be subject to any term or condition that would, after the Closing, have
or be reasonably likely to have, a Material Adverse Effect (after giving effect
to the Transactions).
          (c) The consent of Great River Bancshares, Inc. required under that
certain Fourth Amended and Restated Loan Agreement made and entered into as of
April 30,2009 by and among Mercantile Bancorp, Inc. and Great River Bancshares,
Inc., the assignee of U.S. Bank National Association, to consummate the
Transactions shall have been obtained or made and such consent shall be in full
force and effect.
          (d) Seller and Buyer shall have entered into a data processing
agreement (the “New Data Processing Agreement”) in form and substance reasonably
acceptable to Seller and Buyer which shall contain the following provisions:
(i) for the first ninety (90) days of the term, the same fee structure utilized
in 2009 under those certain Data Processing Agreements between Seller and Banks
(the “Existing Data Processing Agreements”) and for the second ninety (90) days
of the term, the fee structure will be based on the actual vendor cost to Seller
for the applicable service or software; (ii) Buyer shall not be subject to a
termination fee under the New Data Processing Agreement upon Buyer’s conversion
to its own data processing system; provided, that Buyer will be responsible for
any fees associated with the conversion to its own data processing system; and
(iii) a term of one hundred and eighty (180) days provided that Buyer may
terminate the New Data Processing Agreement upon thirty (30) days written
notice.
     6.02 Conditions to Obligations of Seller.
     The obligations of Seller to consummate the Transactions shall be subject
to the satisfaction of the following conditions, unless waived by Seller
pursuant to Section 10.02:
          (a) Representations and Warranties. The representations and warranties
of Buyer contained in Article V shall be true and correct in all material
respects (except to the extent that any such representation or warranty contains
a materiality or Buyer MAE qualifier, in which case it shall be true and correct
in all respects), in each case at and as of the date of this Agreement and the
Closing Date with the same force and effect as though made at and as of the
Closing Date (except to the extent a representation and warranty speaks as of a
specified date, in which case as of such specified date).
          (b) Covenants. Buyer shall have performed, in all material respects,
all obligations and complied, in all material respects, with all covenants
required by this Agreement to be performed or complied with by Buyer on or prior
to the Closing Date.
          (c) Corporate Approval. Buyer shall have delivered to Seller
resolutions of its Board of Directors evidencing approval of this Agreement and
the Transactions.
          (d) Closing Certificate. Buyer shall have executed and delivered to
the Bank a certificate, dated as of the Closing Date and signed by an officer of
Buyer evidencing compliance with Sections 6.02 (a)-(c).
          (e) Payment of Purchase Price. Payment by Buyer of the Purchase Price
pursuant to Section 2.04.

-32-



--------------------------------------------------------------------------------



 



     6.03 Conditions to Obligations of Buyer.
     The obligation of Buyer to consummate the Transactions shall be subject to
the satisfaction of the following conditions, unless waived by Buyer pursuant to
Section 10.02:
          (a) Representations Regarding Seller. The representations and
warranties in Article IV shall be true and correct in all material respects
(except to the extent that any such representation or warranty contains a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case at and as of the date of this
Agreement and the Closing Date with the same force and effect as though made at
and as of the Closing Date (except to the extent a representation or warranty
speaks as of a specified date, in which case as of such specified date).
          (b) Representations Regarding the Banks. The representations and
warranties in Article III shall be true and correct in all respects, in each
case at and as of the date of this Agreement and the Closing Date with the same
force and effect as though made at and as of the Closing Date (except to the
extent a representation or warranty speaks as of a specified date, in which case
as of such specified date), except for such failures to be true and correct that
do not have, or would not reasonably be expected to have, a Material Adverse
Effect; provided, that, for purposes of this Section 6.03(b) only, those
representations and warranties which are qualified by references to “material”
or “Material Adverse Effect” or words of similar effect (other than those
contained in Section 3.07(a) and Section 3.08(a) or in listing representations)
shall be deemed not to include such qualifications.
          (c) Covenants. Seller shall have performed, in all material respects,
all obligations and complied, in all material respects, with all covenants
required by this Agreement to be performed or complied with by Seller on or
prior to the Closing Date.
          (d) Corporate Approval. Seller shall have delivered to Buyer certified
resolutions of Seller’s Board of Directors evidencing approval of this Agreement
and the Transactions.
          (e) Management Services Agreement. Seller and Banks shall have
terminated all Management Services Agreements set forth on Schedule 3.10(a) of
Seller Letter as of the Closing Date.
          (f) Closing Documents. Buyer shall have received the following
agreements and documents, each of which shall be in full force and effect:
          (i) a certificate executed on behalf of Seller, dated the date of
Closing and signed by an officer of Seller, evidencing compliance with Sections
6.03(a)-(d) hereof;
          (ii) an updated list of Deposits of the Banks which list shall update
Schedule 1.01 of the Seller Letter which contains a list, by account number, of
Deposits as of the Business Day immediately proceeding the date of this
Agreement, however the list required by this Section 6.03(f)(ii) shall be
updated to the date which is the Business Day immediately preceding the Closing
Date;

-33-



--------------------------------------------------------------------------------



 



          (iii) certificates representing the Bank Shares, endorsed in blank, or
accompanied by stock powers duly executed in blank by Seller and the stock book,
stock ledger and minute book of each Bank;
          (iv) a good standing certificate for each Bank issued by the IDFPR and
dated as of a recent date prior to the Closing Date;
          (v) a copy of the charter of each Bank certified by the IDFPR and
dated as of a recent date prior to the Closing Date;
          (vi) a certificate of the Secretary of each Bank dated the Closing
Date certifying a copy of the bylaws of each Bank and stating that there have
been no further amendments to the charter of each Bank delivered pursuant to the
immediately preceding paragraph of this Section 6.03(f);
          (vii) a certificate of Seller’s investment banker representing that
all of its fees and expenses relating to this Agreement incurred by Seller prior
to and including the Closing Date have been paid in full; and
          (viii) such other documents as Buyer may reasonably request.
ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS
     7.01 Actions of the Banks Pending Closing. From the date hereof through the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, Seller shall cause each Bank, except as set forth in this
Agreement (a) to conduct its business and operations only in the ordinary course
and consistent with past practice, (b) to use its commercially reasonable
efforts to preserve its business organization intact, (c) to not terminate its
present executive officers, except for a termination for cause and (d) to settle
any and all intercompany arrangements, accruals and advances between Seller and
such Bank prior to the Closing in accordance with Section 7.08.
     Without limiting the generality of the foregoing, prior to the Closing Date
Seller shall cause each Bank not to, except as expressly contemplated by the
first paragraph of this Section 7.01 or else where in this Agreement, without
the prior written consent of Buyer (not to be unreasonably withheld), directly
or indirectly do any of the following:
               (i) except to the extent required by applicable Law, amend or
otherwise change the charter or bylaws of either Bank;
               (ii) issue or authorize or propose the issuance of, sell,
transfer, pledge or dispose of, grant or otherwise create, or agree to issue or
authorize or propose the issuance, sale, transfer, pledge, disposition, grant or
creation of any additional shares of, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of, its capital
stock or any debt or equity securities convertible into or exchangeable for such
capital stock;
               (iii) purchase, redeem or otherwise acquire or retire, or offer
to purchase, redeem or otherwise acquire or retire, any shares of its capital
stock;

-34-



--------------------------------------------------------------------------------



 



               (iv) materially amend any Material Contract other than in the
ordinary course of business; terminate or fail to renew any Material Contract
except for termination due to the expiration of the term of such Material
Contract;
               (v) authorize any new capital expenditures or purchase of fixed
assets which are in excess of $10,000 individually or $50,000 in the aggregate;
               (vi) except as may be required by applicable Law, Contract or
Employee Plan, (A) increase the compensation or benefits payable or to become
payable to, or enter into or amend any employment agreement with, its directors,
officers, employees or independent contractors, except in the ordinary course of
business, (B) grant any severance or termination pay to any director, officer,
employee or independent contractor, (C) enter into any severance agreement with
any director, officer, employee or independent contractor, except in the
ordinary course of business, or (D) establish, adopt, enter into, terminate,
withdraw from or amend in any material respect or take action to accelerate any
rights or benefits under any collective bargaining agreement, any stock option
plan or any Employee Plan or policy;
               (vii) change any accounting methods, policies, procedures, or
practices, except as may be required by GAAP or applicable Law;
               (viii) acquire or agree to acquire by merging or consolidating
with, or by purchasing a substantial equity interest in or a substantial portion
of the assets of, or by any other means, any business or any Person;
               (ix) mortgage or otherwise encumber, subject to any Lien other
than Permitted Liens, or sell, transfer or otherwise dispose of, any of its
properties or assets that are material, individually or in the aggregate, to the
Banks’ businesses, taken as a whole;
               (x) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of either Bank;
               (xi) except for any matter relating to a Tax imposed on the
Seller Group on a consolidated, combined or unitary basis, make any material Tax
election not required by Law that could have a continuing effect on either Bank
following the Closing Date, or settle or compromise any material Tax liability
other than in the ordinary course of business;
               (xii) waive, release, assign, settle or compromise any material
rights or Actions (including any rights under any confidentiality agreement),
other than in the ordinary course of business consistent with past practices;
               (xiii) materially change the (A) business organization of either
Bank, or (B) method by which brokers, agents and correspondents of either Bank
are compensated (it being agreed that the foregoing does not prohibit either
Bank from terminating the engagement of any brokers, agents or correspondents,
or engaging new brokers, agents and correspondents on terms substantially
similar to agreements currently in effect or extending the term of any existing
agreement);
               (xiv) except as required by applicable Law, (A) implement or
adopt any material change in its interest rate and other risk management
policies, procedures or practices, or (B) fail to follow its existing policies
or practices with respect to managing its exposure to interest rate and other
risk (including inn respect of underwriting policies);

-35-



--------------------------------------------------------------------------------



 



               (xv) each Bank will not (a) enter into, renew, increase or commit
to make any Loan (including letters of credit) to, or invest or agree to invest
in any Person or modify any of the material provisions or renew or otherwise
extend the maturity date of any existing Loan (collectively, “Lend to”) in an
amount in excess of $600,000 or in any amount which, when aggregated with any
and all Loans of such Bank to such Person, would be in excess of $600,000;(b)
Lend to any Person in an amount in excess of $600,000 or in any amount which, or
when aggregated with any and all Loans or commitments of such Bank to such
Person, would be in excess of $600,000; (c) Lend to any Person other than in
accordance with lending policies as in effect on the date hereof, provided that
in the case of foregoing clauses (a) through (c) such Bank may make any such
Loan in the event (1) such Bank has delivered to Buyer a notice of its intention
to make such Loan and, subject to applicable Law, such information as Buyer may
reasonably require in respect thereof and (2) Buyer shall not have reasonably
objected to such Loan by giving written or facsimile notice of such objection
within three (3) Business Days following the delivery to Buyer of the notice of
intention and information as aforesaid; or (d) Lend to any Person with a Loan
which is on a “watch list” or similar internal report of such Bank; provided,
however, that nothing in this subsection (xv) shall prohibit such Bank from
honoring any contractual obligation in existence on the date of this Agreement;
               (xvi) each Bank shall maintain ALLL of such Bank at an amount
required pursuant to the formula used by such Bank in the ordinary course of its
business, and otherwise maintain reserves for possible loan, lease and other
losses that are adequate in all material respects under the requirements of GAAP
and applicable Laws to provide for possible losses, net of recoveries relating
to Loans previously charged off, on Loans outstanding (including accrued
interest receivables); or
               (xvii) authorize any of, or commit or agree to take any of, the
foregoing actions.
     7.02 Efforts; Consents. Each party hereto agrees to use reasonable best
efforts, at its own cost and expense, to take or cause to be taken all actions
necessary, proper or advisable to consummate the Transactions, including seeking
all Required Consents and Consents of other Persons necessary to consummate the
Transactions as promptly as practicable. Without limiting the foregoing, the
parties shall cooperate with the other and Buyer shall use its reasonable best
effort to, no later than seven (7) Business Days after the date of this
Agreement (i) file applications and notices, as applicable, with the FDIC and
the Board of Governors of the Federal Reserve System (or the applicable Federal
Reserve Bank) under the Change in Bank Control Act, and obtaining approval of
such applications and notices, (ii) file any required applications or notices
with any foreign or state banking, insurance or other Governmental Authorities
and obtaining approval of such applications and notices, (iii) make any notices
or filings under the HSR Act, and (iv) make any filings with and obtaining any
Consents in connection with compliance with the applicable provisions of the
rules and regulations of any applicable industry self-regulatory organization
and any relevant state regulator that are required under consumer finance,
mortgage banking and other similar Laws (collectively, the “Regulatory
Consents”). Each party will promptly furnish to the other party copies of
applications filed with all Governmental Authorities and copies of written
communications received by such party from any Governmental Authorities with
respect to the Transactions. Each party agrees that it will consult with the
other party with respect to the obtaining of all Regulatory Consents and other
material Consents advisable to consummate the Transactions, and each party will
keep the other party apprised of the status of material matters relating to
completion of the Transactions, and will use reasonable best efforts to include
representatives of the other party in any meetings or discussions with
Governmental Authorities as well as provide copies of all materials to be
submitted to a Governmental Authority

-36-



--------------------------------------------------------------------------------



 



to the other party in advance in order to allow such other party to review and
comment on such materials. All documents that the parties or their respective
Subsidiaries are responsible for filing with any Governmental Authority in
connection with the Transactions (including to obtain any Regulatory Consent)
will comply as to form in all material respects with the provisions of
applicable Law. The parties shall not take any action that would have the effect
of materially delaying, impairing or impeding the receipt of any Required
Consent, and the parties shall use reasonable best efforts to secure such
Required Consents as promptly as possible.
     7.03 Certain Tax Matters.
          (a) Returns and Taxes.
               (i) Returns to be Filed and Taxes to be Paid by Seller. With
respect to all Taxes for taxable periods ending on or before the Closing Date
for which Tax Returns are required to be filed by either Bank or the Seller
Group after the Closing Date (each a “Seller Return”), Seller shall timely
prepare and file (or cause to be prepared and filed) all such Seller Returns.
Seller shall be liable for all Taxes arising from any Tax imposed on either Bank
with respect to any taxable period ending on or before the Closing Date, whether
or not shown on a Seller Return. Buyer agrees to cooperate with Seller in
preparing Seller Returns, including, without limitation, delivering to Seller
such information and data concerning either Bank’s business as Seller may
reasonably request, and, if required by applicable law, executing any such
Seller Returns or other documentation.
               (ii) Returns to be filed and Taxes to be Paid by Buyer. Buyer
shall timely prepare and file (or cause to be so prepared and filed) all Tax
Returns that are required to be filed by either Bank after the Closing Date
other than Tax Returns for the filing of which Seller has responsibility under
Section 7.03(a)(i) (each a “Buyer Return”). Buyer shall permit Seller to review
and comment on any Buyer Return that relates to a Straddle Period and shall make
such revisions to such a return as are reasonably requested. Any such Tax
Returns shall be prepared in good faith in a manner consistent with past
practice of the applicable Bank unless otherwise required by applicable law.
Except as provided in Section 7.03(a)(iii), Buyer shall timely pay (or cause to
be paid) on behalf of the applicable Bank all Taxes that are due and payable for
the period covered by Buyer Returns.
               (iii) Straddle Period Taxes. Schedule 7.03(a)(iii) sets forth the
Tax Returns of each Bank which may set forth a liability for Taxes of one of the
Banks attributable to the pre-Closing portion of any taxable period beginning
before and ending after the Closing Date (a “Straddle Period”). For purposes of
this Section 7.03(a) the amount of any Taxes attributable to a Straddle Period
shall be determined based upon a hypothetical closing of the taxable year on
such Closing Date with the Closing Date being included in the pre-Closing
portion of such Straddle Period; provided, that the amount attributable to the
pre-Closing portion in the case of any Tax that is not based on income or
receipts shall be equal to the total amount of such Tax multiplied by a fraction
the numerator of which is number of days in the pre-Closing portion of such
Straddle Period and the denominator of which is the total number of days in such
Straddle Period. Seller shall timely pay (or cause to be paid) on behalf of the
applicable Bank all Taxes that are due and payable for a Straddle Period that
may be payable in connection with a Tax Return set forth on
Schedule 7.03(a)(iii) to the extent such Taxes are attributable to the
pre-Closing portion of the Straddle Period under the preceding sentence and to
the extent such Taxes exceed any tax accrual set forth on the Interim Financial
Statements that has not otherwise been settled between Seller and such Bank
pursuant to Section 7.08.

-37-



--------------------------------------------------------------------------------



 



               (iv) Transfer Taxes. Buyer and Seller shall each be responsible
for the payment of one-half of all Transfer Taxes.
          (b) Tax Cooperation. Buyer and Seller shall, and shall cause their
respective Affiliates and Representatives to, reasonably cooperate with each
other in connection with the preparation and filing of Tax Returns and shall
preserve all information, returns, books and records and other documents
relating to any liabilities for Taxes with respect to a taxable period until the
later of the expiration of all applicable statutes of limitation and extensions
thereof, or a final determination with respect to Taxes for such period and
shall not destroy or otherwise dispose of any record without first providing the
other party with a reasonable opportunity to review and copy the same.
          (c) Controversies. Notwithstanding the provisions of Section 8.05(a),
the following provisions shall govern any controversy or claim related to Taxes.
               (i) Seller shall have the exclusive authority to control any
audit or examination by any taxing authority, initiate any claim for refund,
amend any Tax Return, and contest, resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of or
relating to any Tax liability of either Bank attributable to the period before
the Closing, and Seller shall be entitled to any Tax refund relating to such
Taxes provided, however, that Seller shall provide to Buyer (at Buyer’s expense)
reasonable participation rights with respect to any Tax matter that is
reasonably likely to materially affect the Tax liability of Buyer or either Bank
for any taxable period ending after the Closing Date. Seller shall not enter
into any settlement of, or otherwise compromise, any such Tax Matter that would
bind Buyer or either Bank for any such period without the prior written consent
of Buyer, which consent shall not be unreasonably withheld, delayed or
conditioned.
               (ii) Except as provided in Section 7.03(c)(i), Buyer shall have
the exclusive authority to control any audit or examination by any tax
authority, initiate any claim for refund, amend any Tax Return, and contest,
resolve and defend against any assessment for additional Taxes, notice of Tax
deficiency or other adjustment of Taxes of or relating to any Tax liability of
either Bank.
          (d) Carrybacks. Neither Buyer nor the Banks shall carry back any net
operating loss or other item or attribute from a period beginning on or after
the Closing Date to a taxable period ending on or prior to the Closing Date.
     7.04 Access to Records; Confidentiality.
          (a) Prior to the Closing Date, Buyer shall be entitled, through its
employees and representatives, to make such investigation of the assets,
properties, business and operations of each Bank and such examination of the
books, records and financial condition of each Bank as Buyer may reasonably
request. Any such investigation and examination shall be conducted at reasonable
times after providing reasonable prior notice and under reasonable circumstances
and Seller shall cause each Bank to cooperate reasonably therewith. In order
that Buyer may have the opportunity to make such business, accounting and legal
review, examination or investigation as it reasonably requests of the business
and affairs of each Bank, Seller shall cause each Bank to furnish the
representatives of the investigating or examining party, during such period,
with all such information and copies of such documents as such representatives
may reasonably request, shall make available its officers and employees as such
representatives may reasonably request, and Seller shall cause each Bank to
cause its officers and employees to, and use reasonable efforts

-38-



--------------------------------------------------------------------------------



 



to cause its consultants, agents, accountants and attorneys to, cooperate
reasonably with such representatives in connection with such review and
examination.
          (b) Any exchange of Evaluation Material (as such term is defined in
the Non-Disclosure Agreement) pursuant to this Section 7.04 shall be subject to
the terms of the Non-Disclosure Agreement, which are hereby incorporated herein
by reference and will continue in full force and effect until the Closing Date;
provided, that the terms of the Non-Disclosure Agreement are expanded to apply
mutatis mutandi to all Evaluation Material of Seller or each Bank or any of
their Affiliates provided to Buyer or any of its employees or Representatives
and to all Evaluation Material of Buyer or any of its Affiliates provided to
Seller or any of its employees or Representatives, as the case may be, such that
the information obtained by any party hereto, or its employees or
Representatives, during any investigation conducted pursuant to Section 7.04(a),
or in connection with the negotiation and execution of this Agreement or the
consummation of the Transactions, or otherwise, will be governed by the terms of
the Non-Disclosure Agreement; provided, further, that Seller shall have the
right to rely on and enforce as a third party beneficiary any and all rights of
Hovde Financial, Inc. under the Non-Disclosure Agreement. Upon Closing, the
obligations of the parties to the Non-Disclosure Agreement under such agreement
and the obligations of Buyer and Seller under this Section 7.04(b) will
terminate and be of no further force or effect.
     7.05 Notification of Certain Matters. At any time and from time to time
after the date hereof, the parties agree to (a) furnish to each other such
further assurances, information, documents, instruments of transfer or
assignment, files and books and records, (b) promptly execute, acknowledge, and
deliver any such further assurances, documents, instruments of transfer or
assignment, files and books and records, and (c) do all such further acts and
things, all as may be necessary or desirable to carry out the provisions of this
Agreement and make effective the Transactions. Between the date of this
Agreement and the Closing Date, each party agrees to give the other party notice
in writing as promptly as practicable after it becomes aware of any event, state
of facts, circumstances, development, change or effect that constitutes, or
could be reasonably likely to constitute, a material breach of any
representation, warranty, or covenant by such party; provided, that the delivery
of any notice by any party pursuant to this provision shall not modify any
representation or warranty of such party, cure any breaches thereof or limit or
otherwise affect the rights or remedies available hereunder to the other parties
and the failure of the party receiving such information to take any action with
respect to such notice shall not be deemed a waiver of any breach or breaches to
the representations or warranties of the party disclosing such information.
     7.06 Litigation Support. If and for so long as any party hereto actively is
contesting or defending against any Action brought by a third party in
connection with (a) any transaction contemplated under this Agreement, or
(b) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving either Bank, or its business or properties,
or the Bank Shares, the non-contesting or non-defending parties shall reasonably
cooperate with the contesting or defending party and its counsel, which
cooperation will include, but not be limited to, the following: (i) if requested
by the contesting or defending party, the non-contesting or non-defending
parties will instruct their officers, directors and employees to (A) appear for
interviews, at reasonable times and locations and (B) answer all questions
truthfully concerning the contesting or defending party, the applicable Bank or
concerning their work for such Bank, (ii) the non-contesting or non-defending
parties will produce all of the non-privileged documents relating to the Action
within the non-contesting or non-defending parties’ custody and control, which
they are reasonably requested to produce by the contesting or defending party,
and (iii) upon reasonable notice from the contesting or defending party, the
non-contesting or non-defending parties shall instruct their

-39-



--------------------------------------------------------------------------------



 



officers, directors and employees to (x) appear for hearings, depositions and/or
at trial (including as witnesses) related to any such Action, and (y) meet with
representatives of the contesting or defending party and/or its counsel to
assist in preparation for such depositions and/or trials, all at the sole cost
and expense of the contesting or defending party.
     7.07 Employee Benefits. The employees of each Bank who are employed
immediately after the Closing by such Bank or any of its Affiliates will be
given credit for their years of service with such Bank before the Closing for
purposes of determining eligibility to participate in, vesting of and
entitlement to benefits (but not for purposes of benefit accrual under any
deferred benefit pension plan) where length of service is relevant under any
benefit plan or arrangement of Buyer or its Affiliates or such Bank in which the
employee participates after the Closing (collectively, “Post-Closing Benefit
Plans”). In addition, Buyer and each Bank shall waive all limitations as to
preexisting condition exclusions and waiting periods with respect to
participation and coverage requirements applicable to the employees of each Bank
as of the Closing under any Post-Closing Benefit Plan that is a welfare benefit
plan that such employees may be eligible to participate in after the Closing,
other than limitations or waiting periods that are already in effect with
respect to such employees of each Bank and that have not been satisfied as of
the Closing under the Employee Plans that are welfare benefit plans maintained
for the employees of each Bank immediately prior to the Closing. Nothing in this
Section 7.07 shall prohibit Buyer from terminating any of the existing Employee
Plans after Closing, in accordance with the terms of the Employee Plans and
applicable Law, and moving the employees of each Bank into any employee benefit
plans of Buyer in which they are eligible to participate after Closing, nor,
except as otherwise expressly provided in this Section 7.07, obligate Buyer to
take any other action with respect to the Employee Plans or any Post-Closing
Benefit Plans.
     7.08 Related Party Transactions. Except as otherwise provided in this
Agreement or set forth in Schedule 7.08 of the Seller Letter, Seller shall take
all actions necessary to terminate prior to or concurrent with the Closing all
Contracts set forth in Schedule 3.10(a) of the Seller Letter between either
Bank, on the one hand, and Seller or any of its Related Parties, on the other
hand. Seller shall be permitted to settle any and all intercompany arrangements,
accruals and advances between Seller and each Bank prior to the Closing.
     7.09 Indemnity; Directors’ and Officers’ Insurance; Fiduciary and Employee
Benefit Insurance.
          (a) Buyer shall ensure, and shall cause each Bank to ensure, that all
rights to indemnification now existing in favor of any individual who, at or
prior to the Closing Date, was a director, officer, employee or agent of either
Bank or who, at the request of either Bank, served as a director, officer,
member, trustee or fiduciary of another corporation, partnership, joint venture,
trust, pension or other employee benefit plan or enterprise (collectively, with
such individual’s heirs, executors or administrators, the “Covered
Representatives”) as provided in the respective governing documents and
indemnification agreements to which either Bank is a party, shall survive the
Closing and shall continue in full force and effect for a period of not less
than six years from the Closing Date and indemnification agreements and the
provisions with respect to indemnification and limitations on liability set
forth in such charters and by-laws shall not be amended, repealed or otherwise
modified; provided, that in the event any claim or claims are asserted or made
within such six-year period, all rights to indemnification in respect of any
such claim or claims shall continue until final disposition of any and all such
claims. Neither Buyer nor any Bank following the Closing shall settle,
compromise or consent to the entry of judgment in any Action or threatened
Action without the written consent of such Covered Representative.

-40-



--------------------------------------------------------------------------------



 



          (b) At the Closing Date, Buyer shall cause each Bank to purchase (at
such Bank’s sole cost and expense) and maintain in effect for a period of six
years thereafter, (i) a tail policy to the current policy of directors’ and
officers’ liability insurance maintained by such Bank, which tail policy shall
be effective for a period from the Closing through and including the date six
years after the Closing Date with respect to claims arising from facts or events
that occurred on or before the Closing, and which tail policy shall contain
substantially the same coverage and amounts as, and contain terms and conditions
no less advantageous than, in the aggregate, the coverage currently provided by
such current policy; provided, that in no event shall either Bank be required to
expend, for the entire tail policy, in excess of 300% of the annual premium
currently paid by such Bank for its current policy of directors’ and officers’
liability insurance; and, provided, further, that, if the premium of such
insurance coverage exceeds such amount, the applicable Bank after consultation
with Seller shall be obligated to obtain a policy with the greatest coverage
available for a cost not exceeding such amount and (ii) “run-off” coverage as
provided by each Bank’s fiduciary and employee benefit policies, in each case,
covering those Persons who are covered on the date of this Agreement by such
policies and with terms, conditions, retentions and limits of liability that are
no less advantageous than the coverage provided under such Bank’s existing
policies.
          (c) From and after the Closing Date, Buyer shall, and shall cause each
Bank to, indemnify all Covered Representative with respect to all acts and
omissions arising out of such individuals’ services as officers, directors,
employees or agents of such Bank or as trustees or fiduciaries of any plan for
the benefit of employees of such Bank, occurring prior to the Closing Date,
including the execution of, and the transactions contemplated by, this
Agreement. Without limitation of the foregoing, in the event any such Covered
Representative is or becomes involved, in any capacity, in any action,
proceeding or investigation in connection with any matter, including the
transactions contemplated by this Agreement, occurring prior to, on or after
Closing Date, Buyer shall, and shall cause the applicable Bank, from and after
the Closing Date, to pay, as incurred, such Covered Representative’s reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. Buyer shall, and shall cause the
applicable Bank to, pay all reasonable expenses, including attorneys’ fees,
which may be incurred by any Covered Representative in enforcing this
Section 7.09 or any action involving an Covered Representative resulting from
the transactions contemplated by this Agreement.
          (d) Notwithstanding any other provisions hereof, the obligations of
Buyer and each Bank under this Section 7.09 shall be binding upon the respective
successors and assigns of Buyer and each Bank. In the event Buyer or any Bank,
or any of their successors or assigns, (i) consolidates with or merges into any
other Person or (ii) transfers all or substantially all of its properties or
assets to any Person, proper provision shall be made so that the successors and
assigns of Buyer or such Bank honor the indemnification and other obligations
set forth in this Section 7.09.
          (e) The obligations of Buyer under this Section 7.09 shall survive the
Closing and shall not be terminated or modified in such a manner as to affect
adversely any Covered Representative to whom this Section 7.09 applies without
the consent of such affected Covered Representative (it being expressly agreed
that the Covered Representatives to whom this Section 7.09 applies shall be
third-party beneficiaries of this Section 7.09, each of whom may enforce the
provisions of this Section 7.09).
     7.10 Non-Solicitation. For a period of two (2) years from and after the
Closing Date, neither Seller nor any of its Subsidiaries shall, directly or
indirectly, without the prior written consent of Buyer, (a) induce or direct any
other Person to induce any Bank Customer to cease to do

-41-



--------------------------------------------------------------------------------



 



business with the applicable Bank, (b) solicit or direct any other Person to
solicit any employee of either Bank to: (i) terminate such employee’s employment
with such Bank; or (ii) seek or accept employment with Seller or its
Subsidiaries; other than, in the case clause (a) or (b) above, (1) any
solicitation directed at the public in general in publications available to the
public in general, (2) any contact which Seller or any of its Subsidiaries can
demonstrate was initiated by such Bank Customer or employee, (3) any contact
after such employee’s employment with such Bank is terminated or (4) any contact
made as a result of a relationship between Seller or any of its Subsidiaries
(other than the Banks) and a Bank Customer that exists on or prior to the
Closing Date, or (c) acquire or open any bank or branch located within ten miles
of either Bank’s headquarter office or any branch of either Bank, in each case,
in existence as of the Closing Date. If any provision of this Section 7.10, or
any part hereof, shall be held by a court of competent jurisdiction to be
invalid or unenforceable, this Section 7.10 shall be amended to revise the scope
of such provision, to make it enforceable to the fullest extent permitted by
applicable Law, if possible, or to delete such provision or such part.
     7.11 Supplements and Corrections Seller Letter: Additional Contracts. From
and after the date of this Agreement until the Closing Date, Seller shall have
the right to correct, supplement or amend the Seller Letter with respect to any
matter arising or discovered after the date of this Agreement (whether or not
existing or known at the date of this Agreement) that causes the representations
and warranties of Seller to be untrue or inaccurate in any respect, subject to
the last sentence of this Section 7.11. Seller acknowledges and agrees that
Buyer requires a reasonable amount of time to review any corrections,
supplements and amendments to the Seller Letter and, accordingly, shall to the
extent possible provide Buyer with any corrections, supplements and amendments
to the Seller Letter at least two (2) Business Days prior to the Closing (unless
a lesser time is agreed to by Buyer).
     7.12 Section 338(h)(10) Election and Purchase Price Allocation. Seller and
Buyer acknowledge and agree that the Purchase Price shall be allocated between
the Bank Shares of BCSB, on the one hand (the amount so allocated being the
“BCSB Price”), and the Bank Shares of MBT, on the other hand (the amount so
allocated being the “MBT Price”), as set forth on Schedule 7.12 of the Seller
Letter. Seller and Buyer shall join in making a timely and effective election
under Section 338(h)(10) of the Code (and any corresponding elections under
state, local or foreign Tax Law) (collectively, a “Section 338(h)(10)
Election”), with respect to the purchase and sale of the Bank Shares. Seller
shall include any income, gain, loss, deduction or other tax item resulting from
the Section 338(h)(10) Election on Seller’s Tax Returns to the extent required
by applicable Law. Buyer and Seller agree that (i) the BCSB Price and the
liabilities of BCSB (plus other relevant items) shall be allocated to the assets
of BCSB ,and (ii) the MBT Price and the liabilities of MBT (plus other relevant
items) shall be allocated to the assets of MBT, in each case, for all purposes
(including Tax and financial accounting) in a manner consistent with §338 and
§1060 of the Code and pursuant to the applicable Treasury Regulation thereunder.
Buyer and Seller shall and shall cause the Banks to file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocations.
     7.13 Website Hosting. Domain Registration and Electronic Communications.
Seller and Buyer acknowledge and agree that they will use commercially
reasonable efforts before and after the Closing Date to effectuate the transfer
of each Bank’s rights and interests in the website domain registrations set
forth on Schedule 3.15 of the Seller Letter from Seller to Buyer.
ARTICLE VIII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
CLAIMS AGAINST ESCROW AMOUNT; INDEMNIFICATION

-42-



--------------------------------------------------------------------------------



 



     8.01 Indemnification by Seller. After the Closing, Seller agrees to
indemnify, defend and hold harmless in the manner and subject to the limitations
and qualifications set forth in this Article VIII, Buyer, the Banks and their
respective directors, officers, employees, agents, Representatives, Affiliates,
successors and assigns (collectively, “Buyer Indemnitees”) against and in
respect of any and all Damages based upon, arising out of, or otherwise in
respect of or resulting from:
          (a) the failure of any representation or warranty made by Seller in
this Agreement (including all schedules and exhibits hereto), or in any
certificate delivered by Seller hereunder (whether when initially made or as of
the Closing Date) to be true and correct in all respects; provided, that, for
purposes of this subsection (a) only, those representations and warranties which
are qualified by references to “material,” “Material Adverse Effect” or words of
similar effect of any Person shall be deemed not to include such qualifications;
or
          (b) any breach by Seller of any covenant or agreement of Seller
contained in this Agreement (including all schedules and exhibits hereto).
     8.02 Indemnification by Buyer. After the Closing, Buyer agrees to
indemnify, defend and hold harmless in the manner and subject to the limitations
and qualifications set forth in this Article VIII, Seller and its directors,
officers, employees, agents, Representatives, Affiliates, successors and assigns
(the “Seller Indemnitees”) against and in respect of any and all Damages based
upon, arising out of, or otherwise in respect of or resulting from:
          (a) the failure of any representation or warranty made by Buyer in
this Agreement (including all Schedules and exhibits hereto) or in any
certificate delivered by Buyer hereunder (whether when initially made or as of
the Closing Date) to be true and correct in all respects; provided, that, for
purposes of this subsection (a) only, those representations and warranties which
are qualified by references to “material” or “Buyer MAE” or words of similar
effect of any Person shall be deemed not to include such qualifications; or
          (b) any breach by Buyer of any covenant or agreement of Buyer
contained in this Agreement (including all Schedules and exhibits hereto).
     8.03 Survival. All representations and warranties of the parties contained
in this Agreement or in any certificate delivered by a party pursuant to this
Agreement shall survive the Closing, in each case, subject to the limitations
set forth in this Section 8.03. The representations and warranties contained in
or made pursuant to this Agreement and the indemnity obligations set forth in
Sections 8.01(a) and 8.02(a) shall terminate on, and no claim or Action with
respect thereto may be brought after, the date that is twelve (12) months after
the Closing Date; provided, that (i) the representations, warranties and related
indemnity obligations under Section 3.01 (Corporate Existence and Power),
Section 3.04 (Capitalization), Section 3.24 (Finders’ Fees), Section 4.01 (Valid
Title), Section 4.02 (Authorization; Binding Effect), Section 5.01 (Corporate
Existence and Power), Section 5.02 (Authorization; Binding Effect), and
Section 5.06 (Finders’ Fees) shall survive the Closing indefinitely (such
representations and warranties, together with the representations and warranties
set forth in Section 3.16, being referred to as “Basic Representations”), and
(ii) the representations, warranties and related indemnity obligations under
Section 3.16 (Taxes) will survive until the date that is sixty (60) days after
the expiration of the respective applicable statute of limitations for each such
item. Except as otherwise expressly provided herein, the covenants and
agreements contained in this Agreement shall survive indefinitely the execution
and delivery hereof and the consummation of the Transactions. Notwithstanding
any other provision of this Agreement, if any claim for Damages is asserted by

-43-



--------------------------------------------------------------------------------



 



any Indemnitee prior to the expiration of the relevant survival period pursuant
to this Section 8.03, the obligations of the Indemnifying Parties shall continue
with respect to such claim until the resolution thereof.
     8.04 Limitations.
          (a) Basket and Cap. No Indemnifying Party shall be required to
indemnify any Indemnitee for any claims for indemnification asserted under
Sections 8.01 or 8.02 and permitted by the proviso to this sentence (a
“Permitted Indemnification Claim”) until the aggregate amount of all Permitted
Indemnification Claims with respect to such Indemnifying Party exceeds $50,000
(the “Basket”), in which event such Indemnifying Party shall be responsible to
indemnify for all Damages in excess of the Basket; provided, that no claim for
indemnification asserted by an Indemnitee under Sections 8.01 or 8.02 shall be
permitted under this Article VIII unless the amount of such claim is at least
$10,000 (the “Per Claim Amount”). No Indemnifying Party shall be obligated to
indemnify any Indemnitee for any Permitted Indemnification Claim asserted under
Sections 8.01 or 8.02 to the extent the aggregate amount of such Permitted
Indemnification Claims to be indemnified (i) by Seller under Section 8.01. would
exceed a maximum aggregate Liability of $11,000,000 (“Seller’s Maximum
Indemnification Amount”), and (ii) Buyer under Section 8.02, would exceed a
maximum Liability of $11,000,000. The limitations set forth in this
Section 8.04(a) shall not apply to (A) any claims related to an inaccuracy or
breach of any Basic Representation, or (B) any claims based on a finding of
fraud.
          (b) Accrued Liabilities. Buyer shall have no right to indemnification
under this Article VIII with respect to any Damage or alleged Damage to the
extent (but only to the extent) the amount of such Damage or alleged Damage is
taken into account in determining the Purchase Price, as adjusted pursuant to
the Final Purchase Price Adjustment, including the determination of the Closing
Balance Sheet and Closing Stockholders’ Equity.
          (c) Exclusive Remedy. If the Closing occurs, the remedies provided in
this Article VIII shall be the exclusive post-Closing remedies of the parties
hereto in connection with any claim or Action arising out of this Agreement or
Transaction Documents, other than claims or Actions alleging fraud and claims
and Actions by any third party beneficiaries under Section 7.09. In furtherance
of the foregoing, the parties hereby waive, effective upon the occurrence of the
Closing, to the fullest extent permitted by applicable Law, any and all other
rights, claims and causes of action (including rights of contribution, if any,
and claims for rescission) known or unknown, foreseen or unforeseen, which exist
or may arise in the future, that it may have against Seller or any of its
Representatives, any member of the Board of Directors of either Bank, or Buyer
or any of its Representatives, as the case may be, arising under or based upon
any federal, state or local Law (including any such Law relating to
environmental matters or arising under or based upon any securities Law, common
law or otherwise) for any breach of the representations and warranties or
covenants contained in this Agreement. No claim for misrepresentation or breach
of warranty or covenant shall be made by any Buyer Indemnitee if as of the date
of this Agreement or as of the Closing, Buyer had knowledge that the
representation, warranty or covenant that is the subject of such indemnification
claim was inaccurate or breached; provided, that nothing herein is intended to
waive any equitable remedies to which a party may be entitled.
          (d) Tax Benefits or Liabilities. In calculating the amount of Damages
owed to an Indemnitee under this Article VIII, such Damages (i) shall be reduced
by the amount of any Tax benefits that the Indemnitee realizes as a result of
the incurrence of Damages from which indemnification is sought, and (ii) shall
be increased by the amount of any increase in Tax liabilities of the Indemnitee
as a result of the receipt of payments under this Article VIII.

-44-



--------------------------------------------------------------------------------



 



          (e) Mitigation. The parties shall take and shall cause their
respective Affiliates to take all commercially reasonable steps to mitigate any
Damage upon becoming aware of any event which would reasonably be expected to,
or does, give rise thereto.
          (f) Damages Net of Insurance, Etc. The amount of any Damage for which
indemnification is provided under Section 8.01 or Section 8.02 shall be net of
(i) any accruals or reserves on the Financial Statements referenced in
Section 3.07, (ii) any amounts recovered by an Indemnitee pursuant to any
indemnification by or indemnification agreement with any third party and
(iii) any insurance proceeds or other cash receipts or sources of reimbursement
received as an offset against such Damage (each source of recovery referred to
in clauses (ii) and (iii), a “Collateral Source”) and any Indemnitee shall use
commercially reasonable efforts to seek recovery from all Collateral Sources.
The Indemnifying Party may require the Indemnitee to assign the rights to seek
recovery pursuant to the preceding sentence; provided, that the Indemnifying
Party will then be responsible for pursuing such claim at its own expense. If
the amount to be netted hereunder in connection with a Collateral Source from
any payment required under Section 8.01 or Section 8.02 is determined after
payment by the Indemnifying Party of any amount otherwise required to be paid to
the Indemnitee, the Indemnitee shall repay to the Indemnifying Party, promptly
after such determination, any amount that the Indemnifying Party would not have
had to pay pursuant to this Article VIII had such determination been made at the
time of such payment, and any excess recovery from a Collateral Source shall be
applied to reduce any future payments to be made by the Indemnifying Party
pursuant to Section 8.01 or Section 8.02.
     8.05 Notice of Indemnification Claims.
          (a) Notice of Claims. If (i) a claim is made or an Action is brought
by a third party against any party that is entitled to indemnification
hereunder, or (ii) any party hereto incurs Damages, then such party
(hereinafter, an “Indemnitee” or “Indemnitees”) shall give to the other party or
parties who may be obligated to provide indemnification under this Article VIII
(hereinafter, the “Indemnifying Party” or “Indemnifying Parties”) written notice
of such claim or Action (“Indemnification Notice”) as soon as reasonably
practicable, which Indemnification Notice shall (i) state that the Indemnitee
has paid or properly accrued Damages for which such Indemnitee is entitled to
indemnification pursuant to this Agreement; and (ii) describe the Damages
included in the amount so stated, the date such item was paid or properly
accrued, and the nature of the claim to which each such item is related and the
computation of the amount to which such Indemnitee claims to be entitled
hereunder. If a claim or Action relates to an Action filed by a third party,
such notice will be given by the Indemnitee to the Indemnifying Party promptly
but in no event more than 30 days after the Indemnitee has received written
notice of such Action; provided, that failure to give such notice shall not
limit the Indemnifying Party’s indemnification obligation hereunder except to
the extent that the delay in giving, or failure to give, the notice adversely
affects the Indemnifying Party’s ability to defend against the claim.
          (b) Procedure in Event of Indemnification Claim. Subject to the
limitations in Section 8.04, if an Indemnitee desires to assert an
indemnification claim pursuant to Sections 8.01 or 8.02, the Indemnitee promptly
shall provide an Indemnification Notice to the Indemnifying Party and the other
individuals specified in Section 10.07 in accordance with the procedures set
forth in Section 8.05(a) hereof. If the Indemnifying Party contests the
propriety of an indemnification claim described on the Indemnification Notice
and/or the amount of Damages associated with such claim, then the Indemnifying
Party shall deliver to the Indemnitee a written notice detailing with reasonable
specificity all then known objections the Indemnifying Party has with respect to
the indemnification claims contained in the Indemnification Notice
(“Indemnification Objection Notice”), and the Indemnifying Party and the
Indemnitee shall,

-45-



--------------------------------------------------------------------------------



 



within the 60-day period beginning on the date of receipt by the Indemnitee of
such Indemnification Objection Notice, attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims to which
the Indemnifying Party shall have so objected. If the Indemnitee and the
Indemnifying Party shall succeed in reaching agreement on their respective
rights with respect to any of such claims, the Indemnified Party and the
Indemnifying Party shall promptly prepare and sign a memorandum setting forth
such agreement and any agreed upon indemnification claim shall constitute an
“Agreed Indemnification Claim.” If the Indemnifying Party and the Indemnitee are
unable to resolve the disputed matters described in the Indemnification
Objection Notice within the 60-day period after the date the Indemnitee received
the Indemnification Objection Notice, the disputed matters will be resolved by
litigation in an appropriate court of competent jurisdiction. The party which
receives a final judgment in its favor in such dispute shall be indemnified and
held harmless from all reasonable attorney fees and consultant’s fees or
expenses by the other party. If the litigation results in all or any portion of
an indemnification claim properly being subject to indemnification pursuant to
Sections 8.01 or 8.02, such claim or portion thereof shall be final and binding
upon the Indemnifying Parties and shall constitute an Agreed Indemnification
Claim. In addition, any claims for Damages settled with the consent of the
Indemnifying Party shall constitute an Agreed Indemnification Claim.
          (c) Defense of Third Party Claims. Subject to Section 8.05(c), an
Indemnitee against whom a third party claim is made or Action is brought shall
send the Indemnifying Party promptly an Indemnification Notice with respect to
such claim or Action in accordance with Section 8.05(a) and the Indemnifying
Party shall have the right, but not the obligation, to assume control of the
defense of such claim or Action, at the Indemnifying Party’s sole expense and
with counsel selected by the Indemnifying Party and reasonably satisfactory to
the Indemnitee; provided, that failure to give such notice shall not limit the
Indemnifying Party’s indemnification obligation hereunder except to the extent
that the delay in giving, or failure to give, the notice adversely affects the
Indemnifying Party’s ability to defend against such claim or Action. The
Indemnitee at all times also shall have the right at its sole expense to
participate in, but not control, such defense and to employ one law firm as
counsel, together with a separate local law firm in each applicable jurisdiction
(each, “Separate Counsel”), to represent the Indemnitee in any Action or group
of related Actions, but the fees and expenses of such Separate Counsel shall not
be at the expense of the Indemnifying Party unless (i) the employment of such
counsel has been specifically authorized in writing by the Indemnifying Party,
or (ii) based on the advice of outside counsel for the Indemnitee there are
defenses available to the Indemnitees that are not available to the Indemnifying
Party and such defenses would be reasonably likely to materially affect the
unindemnified Damages that would be suffered by the Indemnitee. Failure of an
Indemnifying Party to give an Indemnitee written notice of its election to
defend such claim or Action within 30 Business Days after receipt of notice
thereof shall be deemed a waiver by such Indemnifying Party of its right to
control the defense of such claim or Action. If an Indemnifying Party shall
elect not to assume control of the defense of such claim or Action (or if such
Indemnifying Party shall be deemed to have waived its right to control the
defense of such claim or Action), the Indemnitee against whom such claim or
Action is made shall have the right, but not the obligation, to assume control
of the defense of such claim or Action; provided, that if the Indemnitee assumes
control of the defense of such claim or Action, it shall defend such claim or
Action in good faith and shall apprise the Indemnifying Party of the progress of
such defense; provided, further, that if the Indemnitee elects not to assume the
control of the defense of such claim or Action, the Indemnifying Party will
regain the right to assume the control of such defense. No Indemnitee or
Indemnifying Party may compromise or settle any third party claim or Action for
which the Indemnitee is seeking indemnification hereunder without the written
consent of the Indemnitee or Indemnifying Party, as the case may be, if the
settlement or compromise does not include as an unconditional term thereof the
giving by the claimant to the Indemnitee or Indemnifying Party, as

-46-



--------------------------------------------------------------------------------



 



the case maybe, an unconditional release from all Liability in respect of such
claim or Action or which contains any sanction or restriction on the conduct of
the business of the Indemnitee or the Indemnifying Party, as the case may be. If
one or more of the Indemnifying Parties assumes control of the defense of such
claim or Action, the obligation of such Indemnifying Party hereunder as to such
claim or Action shall include taking all steps necessary in the defense or
settlement of such claim or Action. If the Indemnifying Party elects not to
control or conduct the defense or prosecution of a third party claim or Action,
the Indemnifying Party nevertheless shall have the right to participate in the
defense or prosecution of any third party claim or Action and, at its own
expense, to employ counsel of its own choosing for such purpose. If the claim or
Action is one that cannot by its nature be defended solely by the Indemnifying
Party, then the Indemnitee shall make available all information and assistance
that the Indemnifying Party reasonably may request and the Indemnitee shall
cooperate with the Indemnifying Party in all reasonable respects in connection
with the defense of any claim or Action, as set forth in Section 7.06.
     8.06 Determination of Damages. The Indemnifying Party or Indemnifying
Parties shall pay to the Indemnitee the entire amount of all Damages associated
with any Agreed Indemnification Claim within ten Business Days after such claim
is determined to be an Agreed Indemnification Claim pursuant to Section 8.05.
Any indemnity payments to or from Seller or to or from Buyer pursuant to this
Agreement shall be treated by Buyer and Seller as adjustments to the Purchase
Price for all Tax purposes.
ARTICLE IX
TERMINATION OF OBLIGATIONS; SURVIVAL
     9.01 Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing Date as follows and in no other manner:
          (a) by mutual consent in writing of Buyer and Seller; or
          (b) by either Buyer or Seller, by written notice to the other if, for
any reason, the Closing has not occurred prior to the close of business on or
before June 30, 2010 (the “Outside Date”); provided, that the right to terminate
this Agreement pursuant to this Section 9.01(b) shall not be available to Buyer
or Seller, as applicable, if the party seeking to terminate the Agreement is
responsible for the delay; or
          (c) by Buyer (provided, that Buyer is not then in breach of any
representation or warranty contained in this Agreement), at its election, in the
event (i) of a breach of any representation, warranty or agreement of Seller
contained herein which would result in a failure of a condition set forth in
Sections 6.03(a),(b) or (c), and which cannot be or has not been cured no later
than the earlier of (A) the 60th day and after the giving of written notice to
the breaching party of such breach and (B) the Outside Date; provided, that
Buyer may not terminate this Agreement pursuant to this Section 9.01(c) if Buyer
is in breach of this Agreement;
          (d) by Seller (provided, that Seller is not then in breach of any
representation or warranty contained in this Agreement), at its election, in the
event (i) of a breach of any representation, warranty or agreement of Buyer
contained herein which would result in a failure of a condition set forth in
Sections 6.02(a) or (b), and which cannot be or has not been cured no later than
the earlier of (A) the 60th day after the giving of written notice to the
breaching party of such inaccuracy or breach and (B) the Outside Date; provided,
that Seller may not terminate this Agreement pursuant to this Section 9.01(d) if
Seller is in breach of this Agreement; or

-47-



--------------------------------------------------------------------------------



 



          (e) by either Buyer or Seller, if any Governmental Authority shall
(i) have denied any Required Consent or (ii) have issued, enacted, entered,
promulgated or enforced any Order, or taken any other action restraining,
enjoining or otherwise prohibiting the consummation of any of the Transactions,
in each case, by final nonappealable action of such Governmental Authority
(which has not been vacated, withdrawn or overturned); provided, that the right
to terminate this Agreement pursuant to this Section 9.01(e) shall not be
available to any party that has failed to fully comply with its obligations
hereunder in any manner that shall have proximately contributed to the
occurrence of such Order.
     9.02 Effect of Termination. If this Agreement is terminated in accordance
with Section 9.01, (i) written notice thereof shall forthwith be given to the
other party specifying the provision hereof pursuant to which such terminate is
made, (ii) this Agreement shall forthwith become void and have no further force
or effect, and (iii) the parties shall have no further Liability under this
Agreement; provided, that termination is not based on a willful breach of a
representation, warranty, agreement or covenant set forth in this Agreement, in
which event the terminating party will be entitled to exercise any and all
remedies available under law or equity in accordance with this Agreement at any
time prior to the Closing. Nothing in this Section 9.02 shall impair the right
of any party hereto to compel specific performance by the other party of its
obligations under this Agreement. Notwithstanding the foregoing, the obligations
of the parties contained in Section 7.04, this Section 9.02, Article X and in
the Non-Disclosure Agreement shall survive any such termination.
ARTICLE X
MISCELLANEOUS PROVISIONS
     10.01 Amendment and Modifications. This Agreement may be amended, modified
and supplemented only by written agreement among the parties hereto which states
that it is intended to be an amendment, modification, or supplement of this
Agreement.
     10.02 Waiver of Compliance. Any failure of the Banks or Seller, on the one
hand, or Buyer, on the other, to comply with any obligation, representation,
warranty, covenant, agreement or condition herein may be waived in writing by
the other applicable parties, but such waiver or failure to insist upon strict
compliance with such obligation, representation, warranty, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
     10.03 Expenses. The parties agree that all fees and expenses incurred by
them in connection with this Agreement and the Transactions contemplated hereby
shall be borne by the party incurring such fees and expenses, including, all
fees of counsel and accountants. The parties further agree that any fees and
expenses incurred by the Banks in connection with this Agreement and the
Transactions, including attorneys’ fees and brokers’ fees, shall be paid by
Seller prior to the Closing.
     10.04 Remedies; Waiver. To the maximum extent permitted by Law, except as
otherwise specifically provided by this Agreement, all rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available under applicable Law. No failure on the
part of any party to exercise or delay in exercising any right hereunder shall
be deemed a waiver thereof, nor shall any single or partial exercise preclude
any further or other exercise of such or any other right.

-48-



--------------------------------------------------------------------------------



 



     10.05 Specific Performance. Subject to the exclusive remedies provided in
Section 8.04(c), the parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached or threatened to
be breached and that an award of money damages would be inadequate in such
event. Subject to the exclusive remedies provided in Section 8.04(c),
accordingly, it is acknowledged that the parties and the third party
beneficiaries of this Agreement shall be entitled to equitable relief, without
proof of actual damages, including an injunction or injunctions or Orders for
specific performance to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement (including any Order
sought by Seller to cause Buyer to perform its agreements and covenants
contained in this Agreement), in addition to any other remedy to which they are
entitled at law or in equity as a remedy for any such breach or threatened
breach. Each party further agrees that no other party hereto or any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 10.05, and each party hereto (a) irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument and (b) shall cooperate fully in any attempt by the other party or
parties in obtaining such equitable relief. Each party further agrees that the
only permitted objection that it may raise in response to any action for
equitable relief is that it contests the existence of a breach or threatened
breach of this Agreement.
     10.06 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.06.
     10.07 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing:

             
 
  (a)   Buyer:   United Community Bancorp, Inc.
 
          Corporate Offices
 
          301 North Main
P.O. Box 138
 
          Chatham, Illinois 62629
 
          Attention: President and Chief Executive Officer
 
          Telephone: (217) 483-2491
Facsimile: (217) 483-4747
 
                    With a copy (which shall not constitute notice) to:

-49-



--------------------------------------------------------------------------------



 



             
 
          Brown, Hay & Stephens, LLP
 
          205 S. Fifth Street
Suite 700
 
          P.O. Box 2459
Springfield, Illinois 62705
 
          Attention: Harvey M. Stephens
 
          Telephone: (217) 241-6839
 
          Facsimile: (217) 544-9609
 
                    or to such other Person or address as Buyer shall furnish to
the Bank or Seller in writing.
 
           
 
  (b)   Seller:   Mercantile Bancorp, Inc.
 
          200 North 33rd St., P.O. Box 3455
 
          Quincy, Illinois 62301-3455
 
          Attention: Chief Executive Officer
 
          Telephone: (217) 214-1226
Facsimile: (217) 223-8938
 
                    With a copy (which shall not constitute notice) to:
 
           
 
          DLA Piper LLP (US)
 
          500 Eighth Street, NW
 
          Washington, DC 20004
 
          Attention: Michael P. Reed
 
         
Brendan P. Head
 
          Telephone: (202) 799-4000
 
          Facsimile: (202) 799-5000
 
                    or to such other Person or address as Seller shall furnish
to Buyer in writing.

Notices will be deemed to have been duly given (a) three Business Days after
being mailed by certified or registered United States mail, postage prepaid,
return receipt requested, (b) on the first Business Day after being sent,
prepaid, by nationally recognized overnight courier that issues a receipt or
other confirmation of delivery, (c) when received (to the extent receipt is
confirmed by telephone) if sent by facsimile transmission or (d) at the time
delivered by hand.
     10.08 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided, that Buyer may assign its
rights and obligations under this Agreement to (a) any Person that succeeds to
substantially all of its assets and liabilities, or (b) any Person that succeeds
to substantially all of the assets and liabilities of the Banks after the
Closing Date; provided, that such assignee agrees in writing to assume and be
subject to all of the assignor’s obligations, agreements, covenants and
liabilities under the Agreement.

-50-



--------------------------------------------------------------------------------



 



     10.09 Publicity. Between the date of this Agreement and the Closing Date,
neither Seller nor Buyer, nor any of their respective Related Parties, shall
make or issue, or cause to be made or issued, any announcement or written
statement concerning this Agreement or the Transactions for dissemination to the
general public without the prior consent of the other parties, except for,
however, any announcement or written statement required to be made by Law
(including securities laws of any jurisdiction and rules and regulations of any
applicable stock exchange) in which case the party required to make such
announcement, whenever practicable, shall consult with the other parties
concerning the timing and content of such announcement before such announcement
is made. After the Closing Date, either party may make any press release or
other public announcement concerning the transactions contemplated by this
Agreement; provided, that such party provides the other party with a reasonable
opportunity to review and comment upon any such press release prior to making
it; provided, further, that the other party shall respond on a timely basis and
the disclosing party shall not be restricted from making such announcement.
     10.10 Governing Law. This Agreement and the legal relationship among the
parties hereto shall be governed and construed under the internal laws of the
State of Illinois and not the laws governing conflicts of laws. Buyer and Seller
irrevocably agree that any legal action or proceeding arising out of or in
connection with this Agreement may be brought in any state or federal court
located in Quincy, Illinois and each party agrees not to assert, by way of
motion, as a defense, or otherwise, in any such action, suit or proceeding, any
claim that it is not subject personally to the jurisdiction of such court, that
the action, suit or proceeding is brought in an inconvenient forum, that the
venue of the action, suit or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court, and hereby
agrees not to challenge such jurisdiction or venue by reason of any offsets or
counterclaims in any such action, suit or proceeding. Each of the parties hereto
hereby irrevocably consents to service of process in the manner provided for
notices in Section 10.07. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by
applicable Law.
     10.11 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signature by telecopy
shall be sufficient to evidence a party’s intention to be bound hereby;
provided, that such party forwards his original signature to the other parties
by first class mail or overnight delivery service.
     10.12 Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
     10.13 Entire Agreement. This Agreement, including the exhibits and
schedules hereto, the Seller Letter, the Buyer Letter, and the other documents
and certificates delivered pursuant to the terms hereof, and the Non-Disclosure
Agreement set forth the final, complete and exclusive agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto. The exhibits and
schedules to this Agreement are hereby incorporated and made a part hereof and
are an integral part of this Agreement. All exhibits and schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
schedule or exhibit but not otherwise defined therein shall be defined as set
forth in this Agreement.

-51-



--------------------------------------------------------------------------------



 



     10.14 Third Parties. Except as specifically set forth or referred to
herein, including, without limitation, Section 7.09, nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person
other than the parties hereto or their successors and assigns any rights or
remedies under or by reason of this Agreement.
     10.15 Representation by Counsel; Interpretation. Seller on one hand and
Buyer on the other hand, each acknowledge that such parties have been
represented by counsel in connection with this Agreement and the Transactions.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and any such right is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
affect the intent of Seller and Buyer.
     10.16 Severability. In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such provision or provisions shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or provisions or the remaining provisions of
this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless such a construction would be unreasonable.
     10.17 Time of the Essence. Time is of the essence in this Agreement. If the
date specified for giving any notice or taking any action is not a Business Day
(or if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next date
which is a Business Day.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-52-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

              MERCANTILE BANCORP, INC.    
 
            By:   /s/ Ted T. Awerkamp              
 
  Name:   Ted T. Awerkamp    
 
  Title:   President & CEO    
 
            UNITED COMMUNITY BANCORP, INC.    
 
           
By:
                     
 
  Name        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.
MERCANTILE BANCORP, INC.

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            UNITED COMMUNITY BANCORP, INC.    
 
            By:   /s/ Robert A. Narmont              
 
  Name   Robert A. Narmont    
 
  Title:   President and CEO    

 